STATEMENT OF ADDITIONAL INFORMATION May 18, 2012, as supplemented June 29, 2012 and September 21, 2012 Symetra Mutual Funds Trust Symetra DoubleLine® Total Return Fund Symetra DoubleLine® Emerging Markets Income Fund Symetra Yacktman Focused Fund Symetra DFA U.S. CORE Equity Fund Symetra DFA International CORE Equity Fund Symetra Pension Reserve Fund – 2016 (b. 1942-1947) Symetra Pension Reserve Fund – 2020 (b. 1942-1947) Symetra Pension Reserve Fund – 2024 (b. 1942-1947) Symetra Pension Reserve Fund – 2016 (b. 1948-1952) Symetra Pension Reserve Fund - 2020 (b. 1948-1952) Symetra Pension Reserve Fund – 2024 (b. 1948-1952) Symetra Pension Reserve Fund – 2028 (b. 1948-1952) Symetra Pension Reserve Fund – 2016 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1953-1957) Symetra Pension Reserve Fund – 2024 (b. 1953-1957) Symetra Pension Reserve Fund – 2028 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1958-1962) Symetra Pension Reserve Fund – 2024 (b. 1958-1962) Symetra Pension Reserve Fund – 2028 (b. 1958-1962) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-800-SYMETRA (1-800-796-3872) This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the Prospectus dated May 18, 2012, as supplemented June 29, 2012, as may be revised, for the above-referenced Funds (each a “Fund” together, the “Funds”), each a series of Symetra Mutual Funds Trust (the “Trust”).Symetra Investment Management, Inc. (the “Adviser”) is the Funds’ investment adviser.A copy of the Prospectus may be obtained by contacting the Funds at the address or telephone number above or by visiting the Funds’ website at www.symetra.com/funds. Table of Contents - SAI TABLE OF CONTENTS THE TRUST 1 INVESTMENT RESTRICTIONS 2 PERMITTED INVESTMENT ACTIVITIES AND CERTAIN ASSOCIATED RISKS 5 PORTFOLIO TURNOVER 44 MANAGEMENT 45 THE FUNDS’ INVESTMENT ADVISER AND SUB-ADVISERS 52 PROXY VOTING POLICIES AND PROCEDURES 64 SERVICE PROVIDERS 69 EXECUTION OF PORTFOLIO TRANSACTIONS 70 DISTRIBUTION AGREEMENT 71 CODES OF ETHICS 71 PORTFOLIO HOLDINGS POLICY 72 DETERMINATION OF SHARE PRICE 73 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 74 DISTRIBUTIONS AND TAX INFORMATION 74 ANTI-MONEY LAUNDERING PROGRAM 78 GENERAL INFORMATION 78 FINANCIAL STATEMENTS 80 APPENDIX A 81 APPENDIX B 83 Table of Contents - SAI THE TRUST The Trust is a Delaware statutory trust organized under the laws of the State of Delaware on November21, 2011, and is registered with the Securities and Exchange Commission (the “SEC”) as an open-end management investment company.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board” or the “Trustees”) to issue an unlimited number of full and fractional shares of beneficial interest, par value $0.001 per share, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series. For convenience, when referring to the Funds individually throughout this SAI, the SAI will refer to the following shortened names: Fund Short Name Symetra DoubleLine® Total Return Fund Total Return Fund Symetra DoubleLine® Emerging Markets Income Fund Emerging Markets Fund Symetra Yacktman Focused Fund Focused Fund Symetra DFA U.S. CORE Equity Fund U.S. CORE Equity Fund Symetra DFA International CORE Equity Fund International Fund Symetra Pension Reserve Fund – 2016 (b. 1942-1947) 2016 (1942-1947) Fund Symetra Pension Reserve Fund – 2020 (b. 1942-1947) 2020 (1942-1947) Fund Symetra Pension Reserve Fund – 2024 (b. 1942-1947) 2024 (1942-1947) Fund Symetra Pension Reserve Fund – 2016 (b. 1948-1952) 2016 (1948-1952) Fund Symetra Pension Reserve Fund - 2020 (b. 1948-1952) 2020 (1948-1952) Fund Symetra Pension Reserve Fund – 2024 (b. 1948-1952) 2024 (1948-1952) Fund Symetra Pension Reserve Fund – 2028 (b. 1948-1952) 2028 (1948-1952) Fund Symetra Pension Reserve Fund – 2016 (b. 1953-1957) 2016 (1953-1957) Fund Symetra Pension Reserve Fund – 2020 (b. 1953-1957) 2020 (1953-1957) Fund Symetra Pension Reserve Fund – 2024 (b. 1953-1957) 2024 (1953-1957) Fund Symetra Pension Reserve Fund – 2028 (b. 1953-1957) 2028 (1953-1957) Fund Symetra Pension Reserve Fund – 2020 (b. 1958-1962) 2020 (1958-1962) Fund Symetra Pension Reserve Fund – 2024 (b. 1958-1962) 2024 (1958-1962) Fund Symetra Pension Reserve Fund – 2028 (b. 1958-1962) 2028 (1958-1962) Fund Additionally, the 2016 (1942-1947) Fund, 2020 (1942-1947) Fund, 2024 (1942-1947) Fund, 2016 (1948-1952) Fund, 2020 (1948-1952) Fund, 2024 (1948-1952) Fund, 2028 (1948-1952) Fund, 2016 (1953-1957) Fund, 2020 (1953-1957) Fund, 2024 (1953-1957) Fund, 2028 (1953-1957) Fund, 2020 (1958-1962) Fund, 2024 (1958-1962) Fund, and 2028 (1958-1962) Fund may be referred to together as the “Pension Reserve Funds.” DoubleLine® is a registered trademark of DoubleLine Capital LP.DoubleLine Capital, LP is sub-adviser for the Total Return Fund and Emerging Markets Fund; Yacktman Asset Management, L.P. is Sub-Adviser for the Focused Fund; Dimensional Fund Advisors is Sub-Adviser for the U.S. CORE Equity Fund and International Fund; and Russell Investment Management Company is Sub-Adviser for the Pension Reserve Funds.(For ease, each sub-adviser will be referred to as a “Sub-Adviser” and collectively, the “Sub-Advisers” throughout this SAI.) The Funds had not commenced operations as of the date of this SAI. Table of Contents - SAI 1 Registration with the SEC does not involve supervision of the management or policies of the Funds.The Prospectus of the Funds and this SAI omit certain of the information contained in the Registration Statement filed with the SEC.Copies of such information may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. INVESTMENT RESTRICTIONS Fundamental Investment Policies The Trust (on behalf of the Funds) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority of a Fund’s outstanding voting securities” as defined in the Investment Company Act of 1940, as amended (the “1940 Act”).Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of a Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented or (ii)more than 50% of the outstanding shares of the Fund. 1. Diversification:Regarding the Total Return Fund, U.S. CORE Equity Fund, International Fund, and Pension Reserve Funds, with respect to 75% of each Fund’s total assets, the Fund may not invest more than 5% of its total assets in securities of a single issuer or hold more than 10% of the voting securities of such issuer.(Does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) Regarding the Emerging Markets Fund and Focused Fund, each Fund is classified as a non-diversified investment company under the 1940 Act.A non-diversified investment company is not limited by the 1940 Act as to the amount of assets that may be invested in any one issuer.However, the Funds are subject to certain diversification requirements for tax purposes, described in more detail under “Distribution and Tax Information”, beginning on page 72. 2. Borrowing:Each Fund may not borrow money, except to the extent permitted under the 1940 Act, including the rules, regulations and any exemptive orders obtained thereunder. 3. Senior Securities: Each Fund may not issue senior securities, except to the extent permitted uner the 1940 Act, including the rules, regulatons and any exemptive orders obtained thereunder. 4. Make Loans:Each Fund may not make loans to other parties if, as a result, the aggregate value of such loans would exceed one-third of that Fund’s total assets.For the purposes of this limitation, entering into repurchase agreements, lending securities and acquiring any debt securities are not deemed to be the making of loans. 5. Underwriting:Each Fund may not underwrite securities of other issuers, except to the extent that the purchase of permitted investments directly from the issue thereof or from an underwriter for an issuer and the later disposition of such securities in accordance with a Fund’s investment program may be deemed to be an underwriting. 6. Concentration:Each Fund may not invest 25% or more of the market value of its total assets in the securities of companies engaged in any one industry.(This restriction does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) Table of Contents - SAI 2 7. Real Estate:Each Fund may not purchase or sell real estate unless acquired as a result of ownership of securities or other instruments (but this shall not prevent a Fund from investing in securities or other instruments backed by real estate or securities of companies engaged in the real estate business). 8. Commodities:Each Fund may not purchase or sell commodities, provided that (i) currency will not be deemed to be a commodity for purposes of this restriction, (ii) this restriction does not limit the purchase or sale of futures contracts, forward contracts or options, and (iii) this restriction does not limit the purchase or sale of securities or other instruments backed by commodities or the purchase or sale of commodities acquired as a result of ownership of securities or other instruments. Non-Fundamental Investment Policies Each Fund observes the following policies, which are not deemed fundamental and which may be changed without shareholder vote. 1. Each Fund may invest in shares of other investment companies to the extent permitted under the 1940 Act, including the rules, regulations and any exemptive orders obtained thereunder, provided however, that no Fund that has knowledge that its shares are purchased by another investment company investor pursuant to Section 12(d)(1)(G) of the 1940 Act will acquire any securities of registered open-end management investment companies or registered unit investment trusts in reliance on Section 12 (d)(1)(F) or 12(d)(1)(G) of the 1940 Act. 2. Each Fund may not invest or hold more than 15% of the Fund’s net assets in illiquid securities. For this purpose, illiquid securities include, among others, (a)securities that are illiquid by virtue of the absence of a readily available market or legal or contractual restrictions on resale, (b)fixed time deposits that are subject to withdrawal penalties and that have maturities of more than seven days, and (c)repurchase agreements not terminable within seven days. 3. Each Fund may invest in futures or options contracts consistent with its investment policies and the 1940 Act, including the rules, regulations and interpretations of the Securities and Exchange Commission (the “SEC”) thereunder or any exemptive orders obtained thereunder, and consistent with investment in futures or options contracts that would allow the Fund to claim an exclusion from being a “commodity pool operator” as defined by the Commodity Exchange Act. 4. Each Fund may not make investments for the purpose of exercising control or management, provided that this restriction does not limit a Fund’s investments in securities of other investment companies or investments in entities created under the laws of foreign countries to facilitate investment in securities of that country. 5. Each Fund may lend securities from its portfolio to approved brokers, dealers and financial institutions, to the extent permitted under the 1940 Act, including the rules, regulations and exemptions thereunder, which currently limit such activities to one-third of the value of a Fund’s total assets (including the value of the collateral received). Any such loans of portfolio securities will be fully collateralized based on values that are marked-to-market daily. Table of Contents - SAI 3 6. Each Fund may not purchase securities on margin (except for short-term credits necessary for the clearance of transactions). 7. Each Fund may not sell securities short, unless it owns or has the right to obtain securities equivalent in kind and amount to the securities sold short (short sales “against the box”), and provided that transactions in futures contracts and options are not deemed to constitute selling securities short. 8. Pursuant to the names rule of Rule 35d-1 under the 1940 Act (the “Names Rule”), each of the U.S CORE Equity Fund and the International Fund has adopted a non-fundamental policy to invest at least 80% of its net assets in equity securities and the Emerging Markets Fund has adopted a non-fundamental policy to invest at least 80% of its net assets in securities of foreign issuers that are located in emerging market countries.Each of these Funds has further adopted the following policy: Shareholders will receive at least 60 days notice of any change to a Fund’s non-fundamental policy complying with the Names Rule.The notice will be provided in Plain English in a separate written document, and will contain the following prominent statement or similar statement in bold-face type:“Important Notice Regarding Change in Investment Policy.”This statement will appear on both the notice and the envelope in which it is delivered, unless it is delivered separately from other communications to investors, in which case the statement will appear either on the notice or the envelope in which the notice is delivered. Non-Fundamental Tax Restrictions Each Fund must: 1. Maintain its assets so that, at the close of each quarter of its taxable year, a. at least 50percent of the fair market value of its total assets is comprised of cash, cash items, U.S. Government securities, securities of other regulated investment companies and other securities limited in respect of any one issuer to no more than 5percent of the fair market value of the Fund’s total assets and 10 percent of the outstanding voting securities of such issuer, b. no more than 25percent of the fair market value of its total assets is invested in the securities of any one issuer (other than U.S. Government securities and securities of other regulated investment companies) or of two or more issuers controlled by the Fund and engaged in the same, similar, or related trades or businesses. 2. Maintain its assets so that it is adequately diversified within the meaning of Section 817(h) of the Internal Revenue Code and regulations thereunder.Generally, this means that at the close of each calendar quarter, or within 30days thereafter, a. no more than 55% of the value of the assets in the Fund is represented by any one investment, b. no more than 70% of the value of the assets in the Fund is represented by any two investments, Table of Contents - SAI 4 c. no more than 80% of the value of the assets in the Fund is represented by any three investments, and no more than 90% of the value of the total assets of the Fund is represented by any four investments. In determining whether the diversification standards are met, each U.S. Government agency or instrumentality shall be treated as a separate issuer. PERMITTED INVESTMENT ACTIVITIES AND CERTAIN ASSOCIATED RISKS The discussion below supplements information contained in the Funds’ Prospectus as to the investment policies and risks of the Funds.Set forth below are descriptions of permitted investment activities for the Funds and certain of their associated risks. The activities are organized into various categories. To the extent that an activity overlaps two or more categories, the activity is referenced only once in this section. The Funds are subject to the limitations as described in this section and elsewhere in this SAI and/or the Prospectus.Not all of the Funds participate in all of the investment activities described below. Unless otherwise noted or required by applicable law, the percentage limitations and qualitative investment policies included in this SAI or the Prospectus apply at the time of purchase of a security. To the extent a security type is described in this SAI that is not referenced in its Prospectus, a Fund under normal circumstances will not invest more than 15% of its assets in the security type unless otherwise specified. The Prospectus identifies and summarizes the types of securities and assets in which the Funds may invest as part of their principal investment strategies, and the principal risks associated with such investments.This SAI identifies and summarizes other types of securities and assets in which the Funds may invest, each of which is subject to the same kinds of risks as are described in the Prospectus. Certain additional risks associated with each type of investment are identified and described below. Recent Events The economic crisis that began to unfold in 2007 continues to manifest itself in nearly all areas of the U.S. economy and has caused dramatic volatility in the financial markets, as well as a significant decrease in the value of many financial institutions, including, in general, a decrease in the value of stocks and bonds.The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions to address the financial crisis.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act”, which was signed into law on July21,2010 and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC.Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by the Funds is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Funds.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to the economic crisis or otherwise, and the effect of such actions, if taken, cannot be known. The instability in the Middle East and terrorist attacks in the United States and around the world may result in market volatility and may have long-term effects on the U.S. and worldwide financial markets and may cause further economic uncertainties in the United States and worldwide.The Funds cannot predict the effect of geopolitical events in the future on the U.S. or other economies and securities markets. Table of Contents - SAI 5 Certain areas of the world historically have been prone to major natural disasters, such as hurricanes, earthquakes, typhoons, flooding, tidal waves, volcanic activity wildfires or droughts, and have been economically sensitive to environmental events. Such disasters, and the resulting damage, could impair the ability of issuers in which the Funds invest to conduct their businesses in a normal manner. Adverse weather conditions may also have a particularly significant negative effect on issuers in certain sectors, such as the agricultural sector and insurance companies that insure against the impact of natural disasters. Borrowing and Other Forms of Leverage.Each Fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When a Fund borrows money or otherwise leverages its portfolio, the value of an investment in the Fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of a Fund’s holdings. In addition to borrowing money from banks, a Fund may engage in certain other investment transactions that may be viewed as forms of financial leverage – for example, entering into reverse repurchase agreement and dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery, or forward commitment transactions, or using derivatives such as swaps, futures, forwards, and options. Derivatives.Some of the instruments in which the Funds may invest may be referred to as “derivatives,” because their value “derives” from the value of an underlying asset, reference rate or index.These instruments include options, futures contracts, forward currency contracts, swap agreements and similar instruments.The market value of derivative instruments and securities sometimes may be more volatile than those of other instruments and each type of derivative instrument may have its own special risks. Some over-the-counter derivative instruments may expose a Fund to the credit risk of its counterparty.In the event the counterparty to such a derivative instrument becomes insolvent, a Fund potentially could lose all or a large portion of its investment in the derivative instrument. Investing for hedging purposes or to increase a Fund’s return may result in certain additional transaction costs that may reduce the Fund’s performance.In addition, when used for hedging purposes, no assurance can be given that each derivative position will achieve a close correlation with the security or currency that is the subject of the hedge, or that a particular derivative position will be available when sought by a Sub-Adviser.While hedging strategies involving derivatives can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments.Certain derivatives may create a risk of loss greater than the amount invested. Equity Securities.All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in a Fund’s portfolio may fluctuate substantially from day to day.Owning an equity security can also subject a Fund to the risk that the issuer may discontinue paying dividends.The Fund’s investments may include securities traded over-the-counter as well as those traded on a securities exchange.Some securities, particularly over-the-counter securities, may be more difficult to sell under some market conditions. Common Stocks.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which a Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to a Fund. Table of Contents - SAI 6 Preferred Stocks.Preferred stock represents an equity or ownership interest in an issuer that pays dividends at a specified rate and that has priority over common stock in the payment of dividends. In the event an issuer is liquidated or declares bankruptcy, the claims of owners of bonds take priority over holders of preferred stock, whose claims take priority over the claims of those who own common stock. In some cases dividends on preferred stock may be variable or contingent upon a company’s financial conditions and results of operations. Convertible Securities.A Fund may invest in convertible securities. Convertible securities include bonds, debentures, notes, preferred stock and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities may entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its “investment value” and its “conversion value.” A security’s “investment value” represents the value of the security without its conversion feature (i.e., a nonconvertible debt security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer’s capital structure. A security’s “conversion value” is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security generally trades like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security is typically more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. A Fund’s investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the Fund may be required to convert the security into the underlying common stock even at times when to do so is not in the best interests of the shareholders. A Fund’s investments in convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid, in which case the Fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the Fund. Small and Medium-Sized Companies.To the extent a Fund invests in the equity securities of small and medium-sized companies, it will be exposed to the risks of smaller sized companies.Small and medium-sized companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets, or financial resources or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership or are typically followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by a Fund.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of a Fund’s portfolio. Table of Contents - SAI 7 Investment Companies.A Fund may invest in shares of other registered investment companies, including exchange-traded funds (“ETFs”), money market mutual funds and other mutual funds in pursuit of its investment objective, in accordance with the limitations established under the 1940 Act, including any exemptive orders obtained thereunder.This may include investments in money market mutual funds in connection with a Fund’s management of daily cash positions. Investments in the securities of other investment companies may involve duplication of advisory fees and certain other expenses.By investing in another investment company, a Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear a Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations. Section 12(d)(1)(A) of the 1940 Act generally prohibits a fund from purchasing (1)more than 3% of the total outstanding voting stock of another fund; (2)securities of another fund having an aggregate value in excess of 5% of the value of the acquiring fund; and (3)securities of the other fund and all other funds having an aggregate value in excess of 10% of the value of the total assets of the acquiring fund. There are exceptions, however, to these limitations pursuant to various rules promulgated by the SEC, as well as exceptions provided to funds through exemptive orders. Despite the possibility of greater fees and expenses, investments in other investment companies may nonetheless be attractive for several reasons, especially in connection with foreign investments.Because of restrictions on direct investment by U.S. entities in certain countries, investing indirectly in such countries (by purchasing shares of another fund that is permitted to invest in such countries) may be the most practical and efficient way for a Fund to invest in such countries.In other cases, when a portfolio manager desires to make only a relatively small investment in a particular country, investing through another fund that holds a diversified portfolio in that country may be more effective than investing directly in issuers in that country.Additionally, investments in other investment companies can provide a cost-effective way for a smaller-sized Fund to diversify its investments. Among the types of investment companies in which a Fund may invest are Portfolio Depositary Receipts (“PDRs”) and Index Fund Shares (PDRs and Index Fund Shares are collectively referred to as “exchange traded funds” or ETFs).PDRs represent interests in a UIT holding a fund of securities that may be obtained from the UIT or purchased in the secondary market.Each PDR is intended to track the underlying securities, trade like a share of common stock, and pay to PDR holders periodic dividends proportionate to those paid with respect to the underlying securities, less certain expenses.Index Fund Shares are shares issued by an open-end management investment company that seeks to provide investment results that correspond generally to the price and yield performance of a specified index (Index Fund).Individual investments in PDRs generally are not redeemable, except upon termination of the UIT.Similarly, individual investments in Index Fund Shares generally are not redeemable.However, large quantities of PDRs known as “Creation Units” are redeemable from the sponsor of the UIT.ETFs include, among others, Standard & Poor’s Depository Receipts (“SPDRs”), Optimized Funds as Listed Securities (OPALS), Dow Jones Industrial Average Instruments (Diamonds), NASDAQ 100 tracking shares (QQQ) and I-Shares. SPDRs.SPDRs track the performance of a basket of stocks intended to track the price performance and dividend yields of the S&P 500 until a specified maturity date.SPDRs are listed on the American Stock Exchange.Holders of SPDRs are entitled to receive quarterly distributions corresponding to dividends received on shares contained in the underlying basket of stocks net of expenses.On the maturity date of the SPDRs’ UIT, the holders will receive the value of the underlying basket of stocks. Table of Contents - SAI 8 OPALS.OPALS track the performance of adjustable baskets of stocks until a specified maturity date.Holders of OPALS are entitled to receive semi-annual distributions corresponding to dividends received on shares contained in the underlying basket of stocks, net of expenses.On the maturity date of the OPALS’ UIT, the holders will receive the physical securities comprising the underlying baskets. I-Shares™.I-Shares are Index Fund Shares.I-Shares track the performance of specified equity market indexes, including the S&P 500.I-Shares are listed on the New York Stock Exchange Arca and the Chicago Board Option Exchange.Holders of I-Shares are entitled to receive distributions not less frequently than annually corresponding to dividends and other distributions received on shares contained in the underlying basket of stocks net of expenses. Similarly, block sizes of Index Fund Shares, also known as “Creation Units,” are redeemable from the issuing Index Fund.The liquidity of small holdings of ETFs, therefore, will depend upon the existence of a secondary market. Disruptions in the markets for the securities underlying ETFs purchased or sold by a Fund could result in losses on investments in ETFs.ETFs represent an unsecured obligation and therefore carry with them the risk that the counterparty will default and the Fund may not be able to recover the current value of its investment. ETFs also carry the risk that the price a Fund pays or receives may be higher or lower than the ETF’s net asset value.ETFs are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange.ETFs and other investment companies in which a Fund may invest may be leveraged, which would increase the volatility of a Fund’s net asset value. Debt Securities.The Funds may invest in debt securities.Debt securities include a broad array of short, medium and long term obligations issued by the U.S. or foreign governments, government or international agencies and instrumentalities, and corporate and private issuers of various types.The maturity date is the date on which a debt security “matures.”This is the date on which the borrower must pay back the borrowed amount, which is known as the principal.Some debt securities represent uncollateralized obligations of their issuers; in other cases, the securities may be backed by specific assets (such as mortgages or other receivables) that have been set aside as collateral for the issuer’s obligation.Debt securities generally involve an obligation of the issuer to pay interest or dividends on either a current basis or at the maturity of the security, as well as the obligation to repay the principal amount of the security at maturity.The rate of interest on debt securities may be fixed or variable.Some securities pay a higher interest rate than the current market rate.An investor may have to pay more than the security’s principal to compensate the seller for the value of the higher interest rate.This additional payment is a premium. Debt securities are subject to credit risk, market risk and interest rate risk.Except to the extent values are affected by other factors such as developments relating to a specific issuer, generally the value of a debt security can be expected to rise when interest rates decline and, conversely, the value of such a security can be expected to fall when interest rates rise.Some debt securities also involve prepayment or call risk.This is the risk that the issuer will repay a Fund the principal on the security before it is due, thus depriving a Fund of a favorable stream of future interest or dividend payments.A Fund could buy another security, but that other security might pay a lower interest rate.In addition, many debt securities contain call or buy-back features that permit their issuers to call or repurchase the securities from their holders.Such securities may present risks based on payment expectations.Although a Fund would typically receive a premium if an issuer were to redeem a security, if an issuer were to exercise a “call option” and redeem the security during times of declining interest rates, a Fund may realize a capital loss on its investment if the security was purchased at a premium and a Fund may be forced to replace the called security with a lower yielding security. Table of Contents - SAI 9 Changes by nationally recognized securities rating organizations (“NRSROs”) in their ratings of any debt security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments.Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect a Fund’s net asset value. Because interest rates vary, it is impossible to predict the income, if any, for any particular period for a Fund that invests in debt securities.Fluctuations in the value of a Fund’s investments in debt securities will cause the net asset value of each class of the Fund to fluctuate also. Duration is a measure of the time over which a debt security pays principal and interest that weights the timing and size of the payments.For example, if each of two bonds pays the same principal and interest over a two-year period, but the first bond pays all the principal and interest at the end of the two years whereas the second bond pays half the principal and interest at the end of the first year and the remainder at the end of the second year, the first bond has a duration of two years while the second bond has a duration of 1.5 years.Only a pure discount bond – that is, one with no coupon or sinking-fund payments – has a duration equal to the remaining maturity of the bond, because only in this case does the present value of the final redemption payment represent the entirety of the present value of the bond.For all other bonds, duration is less than maturity.The Duration of a debt security predicts fairly accurately the degree to which changes in prevailing interest rates changes in the re-sale value of the security.Durations may be calculated for an entire portfolio of debt securities by aggregating the durations of each security in the portfolio on a weighted basis. A Fund may invest in variable or floating-rate securities, which bear interest at rates subject to periodic adjustment or provide for periodic recovery of principal on demand. The value of a Fund’s investment in certain of these securities may depend on a Fund’s right to demand that a specified bank, broker-dealer, or other financial institution either purchase such securities from a Fund at par or make payment on short notice to a Fund of unpaid principal and/or interest on the securities. These securities are subject to, among others, interest rate risk and credit risk. Generally, in the prospectus and this SAI, the terms “debt security” and “bond,”are used interchangeably, and mean a security or instrument having one or more of the following characteristics: a fixed-income security, a security issued at a discount to its face value, a security that pays interest or a security with a stated principal amount that requires repayment of some or all of that principal amount to the holder of the security.The terms “debt security” and “bond” are used broadly herein to mean an instrument or security evidencing what is commonly referred to as an “IOU” rather than evidencing the corporate ownership of equity unless that equity represents an indirect or derivative interest in one or more debt securities.For this purpose, the terms also include instruments that are intended to provide one or more of the characteristics of a direct investment in one or more debt securities.As new debt instruments are developed, the Funds may invest in those opportunities as well. Inflation-indexed Bonds.Inflation-indexed bonds are debt securities whose principal values are periodically adjusted according to the rate of inflation. If the index measuring inflation falls, the principal value of inflation-indexed bonds will be adjusted downward, and consequently the interest payable on these securities (calculated with respect to a smaller principal amount) will be reduced.Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed in the case of U.S. Treasury inflation-indexed bonds. For bonds that do not provide a similar guarantee, the adjusted principal value of the bond repaid at maturity may be less than the original principal. With regard to municipal inflation-indexed bonds and certain corporate inflation-indexed bonds, the inflation adjustment is reflected in the semi-annual coupon payment. As a result, the principal value of municipal inflation-indexed bonds and such corporate inflation-indexed bonds does not adjust according to the rate of inflation.The value of inflation-indexed bonds is expected to change in response to changes in real interest rates.Real interest rates are tied to the relationship between nominal interest rates and the rate of inflation.If nominal interest rates increase at a faster rate than inflation, real interest rates may rise, leading to a decrease in value of inflation-indexed bonds.Inflation-indexed bonds may cause a potential cash flow mismatch to investors, because an increase in the principal amount of an inflation-indexed bond will be treated as interest income currently subject to tax at ordinary income rates even though investors will not receive repayment of principal until maturity. Table of Contents - SAI 10 Futures Contracts.A Fund may purchase and sell futures contracts (each a “futures contract”), including interest rate and security index futures contracts, currency and currency index futures contracts, on securities or currencies eligible for purchase by the Fund. A Fund may enter into interest rate futures contracts and securities index futures contracts (collectively referred to as “financial futures contracts”) for hedging or other purposes. Interest rate futures contracts obligate the long or short holder to take or make delivery of a specified quantity of a financial instrument during a specified future period at a specified price. Securities index futures contracts, which are contracts to buy or sell units of a securities index at a specified future date at a price agreed upon when the contract is made, are similar in economic effect, but they are based on a specific index of securities (rather than on specified securities) and are settled in cash. The following example illustrates generally the manner in which index futures contracts operate.The Standard & Poor’s 100 Stock Index (the “S&P 100 Index”) is composed of 100 selected common stocks, most of which are listed on the New York Stock Exchange (the “NYSE”). The S&P 100 Index assigns relative weightings to the common stocks included in the Index, and the Index fluctuates with changes in the market values of those common stocks.In the case of the S&P 100 Index, contracts are to buy or sell 100 units.Thus, if the value of the S&P 100 Index were $180, one contract would be worth $18,000 (100 units x $180).The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place.Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract.For example, if a Fund enters into a futures contract to buy 100 units of the S&P 100 Index at a specified future date at a contract price of $180 and the S&P 100 Index is at $184 on that future date, the Fund will gain $400 (100 units x gain of $4).If the Fund enters into a futures contract to sell 100 units of the stock index at a specified future date at a contract price of $180 and the S&P 100 Index is at $182 on that future date, the Fund will lose $200 (100 units x loss of $2). Positions in index futures may be closed out only on an exchange or board of trade which provides a secondary market for such futures. In order to hedge its investments successfully using financial futures contracts, a Fund must invest in futures contracts with respect to securities, indexes or sub-indexes the movements of which will, in each Sub-Adviser’s judgment, have a significant correlation with movements in the prices of the Fund’s portfolio securities. There are special risks associated with entering into financial futures contracts. The skills needed to use financial futures contracts effectively are different from those needed to select a Fund’s investments. There may be an imperfect correlation between the price movements of financial futures contracts and the price movements of the securities in which a Fund invests. There is also a risk that a Fund will be unable to close a futures position when desired because there is no liquid secondary market for it. Table of Contents - SAI 11 The risk of loss in trading financial futures can be substantial due to the low margin deposits required and the extremely high degree of leverage involved in futures pricing. Relatively small price movements in a financial futures contract could have an immediate and substantial impact, which may be favorable or unfavorable to a Fund. It is possible for a price-related loss to exceed the amount of a Fund’s margin deposit. Although some financial futures contracts by their terms call for the actual delivery or acquisition of securities at expiration, in most cases the contractual commitment is closed out before expiration. The offsetting of a contractual obligation is accomplished by purchasing (or selling as the case may be) on a commodities or futures exchange an identical financial futures contract calling for delivery in the same month. Such a transaction, if effected through a member of an exchange, cancels the obligation to make or take delivery of the securities.A Fund will incur brokerage fees when it purchases or sells financial futures contracts, and will be required to maintain margin deposits. If a liquid secondary market does not exist when a Fund wishes to close out a financial futures contract, it will not be able to do so and will continue to be required to make daily cash payments of variation margin in the event of adverse price movements.There is no assurance that a Fund will be able to enter into closing transactions. The Funds may enter into futures contracts on other underlying assets or indexes, including physical commodities and indexes of physical commodities. At any time prior to expiration of a futures contract, a Fund may elect to close the position by taking an opposite position which will operate to terminate the Fund’s position in the futures contract.A final determination of any variation margin is then made, additional cash is required to be paid by or released to the Fund and the Fund realizes a loss or gain. Margin Payments.When a Fund purchases or sells a futures contract, it is required to deposit with its custodian an amount of cash, U.S. Treasury bills, or other permissible collateral equal to a small percentage of the amount of the futures contract.This amount is known as “initial margin.”Initial margin requirements are established by the exchanges on which futures contracts trade and may, from time to time, change.The nature of initial margin is different from that of margin in security transactions in that it does not involve borrowing money to finance transactions.Rather, initial margin is similar to a performance bond or good faith deposit that is returned to a Fund upon termination of the contract, assuming the Fund satisfies its contractual obligations. In addition, brokers may establish margin deposit requirements in excess of those required by the exchanges. Subsequent payments to and from the broker occur on a daily basis in a process known as “marking to market.”These payments are called “variation margin” and are made as the value of the underlying futures contract fluctuates.For example, when a Fund sells a futures contract and the price of the underlying index rises above the delivery price, that Fund’s position declines in value.The Fund then pays the broker a variation margin payment equal to the difference between the delivery price of the futures contract and the value of the index underlying the futures contract.Conversely, if the price of the underlying index falls below the delivery price of the contract, the Fund’s futures position increases in value.The broker then must make a variation margin payment equal to the difference between the delivery price of the futures contract and the value of the index underlying the futures contract. When a Fund terminates a position in a futures contract, a final determination of variation margin is made, additional cash is paid by or to the Fund, and the Fund realizes a loss or a gain.Such closing transactions involve additional commission costs. Table of Contents - SAI 12 Options on Financial Futures Contracts.A Fund may purchase and write call and put options on financial futures contracts. An option on a financial futures contract gives the purchaser the right, in return for the premium paid, to assume a position in an index futures contract (a long position if the option is a call and a short position if the option is a put) at a specified exercise price at any time during the period of the option.Upon exercise of the option, the holder would assume the underlying futures position and would receive a variation margin payment of cash or securities approximating the increase in the value of the holder’s option position.If an option is exercised on the last trading day prior to the expiration date of the option, the settlement will be made entirely in cash based on the difference between the exercise price of the option and the closing level of the index on which the futures contract is based on the expiration date.Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. Special Risks of Transactions in Futures Contracts and Related Options.Financial futures contracts entail risks.If a Sub-Adviser’s judgment about the general direction of interest rates or markets is wrong, the Fund’s overall performance may be poorer than if no financial futures contracts had been entered into. For example, in some cases, securities called for by a financial futures contract may not have been issued at the time the contract was written. In addition, the market prices of financial futures contracts may be affected by certain factors. Liquidity Risks.Positions in futures contracts may be closed out only on an exchange or board of trade which provides a secondary market for such futures.Although a Fund may intend to purchase or sell futures only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange or board of trade will exist for any particular contract or at any particular time.If there is not a liquid secondary market at a particular time, it may not be possible to close a futures position at such time and, in the event of adverse price movements, the Fund would continue to be required to make daily cash payments of variation margin.However, in the event financial futures are used to hedge portfolio securities, such securities will not generally be sold until the financial futures can be terminated.In such circumstances, an increase in the price of the portfolio securities, if any, may partially or completely offset losses on the financial futures. The ability to establish and close out positions in options on futures contracts will be subject to the development and maintenance of a liquid secondary market.It is not certain that such a market will develop.Although the Fund generally will purchase only those options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option or at any particular time.In the event no such market exists for particular options, it might not be possible to effect closing transactions in such options, with the result that the Fund would have to exercise the options in order to realize any profit. Hedging risks.There are several risks in connection with the use by a Fund of futures contracts and related options as a hedging device.One risk arises because of the imperfect correlation between movements in the prices of the futures contracts and options and movements in the underlying securities or index or movements in the prices of the Fund’s securities which are the subject of a hedge.Each Sub-Adviser will, however, attempt to reduce this risk by purchasing and selling, to the extent possible, futures contracts and related options on securities and indexes the movements of which will, in its judgment, correlate closely with movements in the prices of the underlying securities or index and the Fund’s portfolio securities sought to be hedged. Successful use of futures contracts and options by a Fund for hedging purposes is also subject to a Sub-Adviser’s ability to predict correctly movements in the direction of the market.It is possible that, where the Fund has purchased puts on futures contracts to hedge its portfolio against a decline in the market, the securities or index on which the puts are purchased may increase in value and the value of securities held in the portfolio may decline.If this occurred, the Fund would lose money on the puts and also experience a decline in the value of its portfolio securities.In addition, the prices of futures, for a number of reasons, may not correlate perfectly with movements in the underlying securities or index due to certain market distortions.First, all participants in the futures market are subject to margin deposit requirements.Such requirements may cause investors to close futures contracts through offsetting transactions which could distort the normal relationship between the underlying security or index and futures markets.Second, the margin requirements in the futures markets are less onerous than margin requirements in the securities markets in general, and as a result the futures markets may attract more speculators than the securities markets do.Increased participation by speculators in the futures markets may also cause temporary price distortions.Due to the possibility of price distortion, even a correct forecast of general market trends by a Sub-Adviser still may not result in a successful hedging transaction over a very short time period. Table of Contents - SAI 13 Other Risks.A Fund will incur brokerage fees in connection with its futures and options transactions.In addition, while futures contracts and options on futures will be purchased and sold to reduce certain risks, those transactions themselves entail certain other risks.Thus, while a Fund may benefit from the use of futures and related options, unanticipated changes in interest rates or stock price movements may result in a poorer overall performance for the Fund than if it had not entered into any futures contracts or options transactions.Moreover, in the event of an imperfect correlation between the futures position and the portfolio position that is intended to be protected, the desired protection may not be obtained and a Fund may be exposed to risk of loss. The risks associated with purchasing and writing put and call options on financial futures contracts can be influenced by the market for financial futures contracts.An increase in the market value of a financial futures contract on which a Fund has written an option may cause the option to be exercised.In this situation, the benefit to a Fund would be limited to the value of the exercise price of the option and, if the Fund closes out the option, the cost of entering into the offsetting transaction could exceed the premium the Fund initially received for writing the option.In addition, a Fund’s ability to enter into an offsetting transaction depends upon the market’s demand for such financial futures contracts.If a purchased option expires unexercised, a Fund would realize a loss in the amount of the premium paid for the option. The Funds have claimed an exclusion from the definition of “commodity pool operator” under the Commodity Exchange Act (the “CEA”) and, therefore, are not subject to registration or regulation as a “commodity pool operator” under the CEA. Congress, various exchanges and regulatory and self-regulatory authorities have undertaken reviews of options and futures trading in light of market volatility.Among the actions that have been taken or proposed to be taken are new limits and reporting requirements for speculative positions, particularly in the energy markets, new or more stringent daily price fluctuation limits for futures and options transactions, and increased margin requirements for various types of futures transactions.Additional measures are under active consideration and as a result there may be further actions that adversely affect the regulation of the instruments in which the Funds invest. Subject to certain limitations, a Fund may enter into futures contracts or options on such contracts to attempt to protect against possible changes in the market value of securities held in or to be purchased by the Fund resulting from interest rate or market fluctuations, to protect the Fund’s unrealized gains in the value of its portfolio securities, to facilitate the sale of such securities for investment purposes, to manage its effective maturity or duration, or to establish a position in the derivatives markets as a temporary substitute for purchasing or selling particular securities. In connection with the purchase or sale of futures contracts, a Fund will be required to either (i)segregate sufficient cash or other liquid assets to cover the outstanding position or (ii)cover the futures contract by either owning the instruments underlying the futures contracts or by holding a portfolio of securities with characteristics substantially similar to the underlying index or stock index comprising the futures contracts or by holding a separate offsetting option permitting it to purchase or sell the same futures contract. Table of Contents - SAI 14 A Fund may purchase or sell interest rate futures for the purpose of hedging some or all of the value of its portfolio securities against changes in prevailing interest rates or to manage its duration or effective maturity.If a Sub-Adviser anticipates that interest rates may rise and, concomitantly, the price of certain of its portfolio securities may fall, the Fund may sell futures contracts.If declining interest rates are anticipated, the Fund may purchase futures contracts to protect against a potential increase in the price of securities the Fund intends to purchase.Subsequently, appropriate securities may be purchased by the Fund in an orderly fashion; as securities are purchased, corresponding futures positions would be terminated by offsetting sales of contracts. Junk Bond Securities. Certain Funds may purchase lower-rated debt securities, sometimes referred to as “junk bonds,” and unrated securities that have been determined by a Sub-Adviser to be of comparable quality.A security is generally considered to be below investment grade if it is rated Ba1 by Moody’s Investors Service, Inc. (“Moody’s”) and BB+ by Standard & Poor’s Ratings Group (“S&P”), or lower, or the equivalent by any other nationally recognized statistical rating organization.See Appendix A for a description of these ratings. While offering a greater potential opportunity for capital appreciation and higher yields compared to higher-rated debt securities, junk bonds typically entail greater potential price volatility and may be less liquid than higher-rated securities.Junk bonds may be regarded as predominately speculative with respect to the issuer’s continuing ability to meet principal and interest payments.They may also be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-rated securities.Issuers of securities in default may fail to resume principal or interest payments, in which case a Fund may lose its entire investment. The lower ratings of certain securities held by a Fund reflect a greater possibility that adverse changes in the financial condition of the issuer, or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal.The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by a Fund more volatile and could limit a Fund’s ability to sell its securities at prices approximating the values the Fund had placed on such securities.In the absence of a liquid trading market for securities held by it, a Fund may be unable at times to establish the fair market value of such securities.The rating assigned to a security by Moody’s or S&P does not reflect an assessment of the volatility of the security’s market value or of the liquidity of an investment in the security. Like those of other debt securities, the values of lower-rated securities fluctuate in response to changes in interest rates.Thus, a decrease in interest rates generally will result in an increase in the value of a Fund’s debt securities.Conversely, during periods of rising interest rates, the value of a Fund’s debt securities generally will decline.In addition, the values of such securities are also affected by changes in general economic conditions and business conditions affecting the specific industries of their issuers.Changes by recognized rating services in their ratings of any debt security and in the ability of an issuer to make payments of interest and principal may also affect the value of these investments.Changes in the values of portfolio securities generally will not affect cash income derived from such securities, but will affect a Fund’s net asset value. Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired.In addition, such issuers may not have more traditional methods of financing available to them, and may be unable to repay debt at maturity by refinancing.The risk of loss due to default in payment of interest or principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness.Certain of the lower-rated securities in which a Fund may invest are issued to raise funds in connection with the acquisition of a company, in so-called “leveraged buy-out” transactions.The highly leveraged capital structure of such issuers may make them especially vulnerable to adverse changes in economic conditions. Table of Contents - SAI 15 Under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, a Fund could find it more difficult to sell lower-rated securities when a Sub-Adviser believes it advisable to do so or may be able to sell such securities only at prices lower than might otherwise be available.In many cases, lower-rated securities may be purchased in private placements and, accordingly, will be subject to restrictions on resale as a matter of contract or under securities laws.Under such circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing a Fund’s net asset value.In order to enforce its rights in the event of a default under lower-rated securities, a Fund may be required to take possession of and manage assets securing the issuer’s obligations on such securities, which may increase the Fund’s operating expenses and adversely affect the Fund’s net asset value.A Fund may also be limited in its ability to enforce its rights and may incur greater costs in enforcing its rights in the event an issuer becomes the subject of bankruptcy proceedings.In addition, a Fund’s intention to qualify as a “regulated investment company” under the Code may limit the extent to which the Fund may exercise its rights by taking possession of such assets. Certain securities held by a Fund may permit the issuer at its option to “call,” or redeem, its securities.If an issuer were to redeem securities held by a Fund during a time of declining interest rates, the Fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Lower-rated securities may be subject to certain risks not typically associated with “investment grade” securities, such as the following: (1) reliable and objective information about the value of lower rated obligations may be difficult to obtain because the market for such securities may be thinner and less active than that for investment grade obligations; (2) adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the values and liquidity of lower than investment grade obligations, and, in turn, adversely affect their market; (3) companies that issue lower rated obligations may be in the growth stage of their development, or may be financially troubled or highly leveraged, so they may not have more traditional methods of financing available to them; (4) when other institutional investors dispose of their holdings of lower rated debt securities, the general market and the prices for such securities could be adversely affected; and (5) the market for lower rated securities could be impaired if legislative proposals to limit their use in connection with corporate reorganizations or to limit their tax and other advantages are enacted. Unrated Securities. Certain Funds may purchase unrated securities (which are not rated by a rating agency) if a Sub-Adviser determines that the security is of comparable quality to a rated security that the Fund may purchase. Unrated securities may be less liquid than comparable rated securities and involve the risk that a Sub-Adviser may not accurately evaluate the security’s comparative creditworthiness. Analysis of creditworthiness of issuers of high yield securities may be more complex than for issuers of higher-quality debt securities. To the extent a Fund invests in high yield and/or unrated securities, the Fund’s success in achieving its investment objective may depend more heavily on a Sub-Adviser’s analysis than if the Fund invested exclusively in higher-quality and rated securities. Table of Contents - SAI 16 Money Market Instruments.All Funds may invest in money market instruments.Except for the Pension Reserve Funds, the Funds will generally invest in money market instruments for temporary and defensive purposes only.These instruments include, but are not limited to: U.S. Government Securities.Obligations issued or guaranteed as to principal and interest by the United States or its agencies (such as the Export-Import Bank of the United States, Federal Housing Administration and Government National Mortgage Association) or its instrumentalities (such as the Federal Home Loan Bank), including Treasury bills, notes and bonds. Bank Obligations.Obligations including certificates of deposit, fixed time deposits and bankers’ acceptances, commercial paper (see below) and other debt obligations of banks subject to regulation by the U.S. Government and having total assets of $1 billion or more, and instruments secured by such obligations, not including obligations of foreign branches of domestic banks except as permitted below. Eurodollar Certificates of Deposit.Eurodollar certificates of deposit issued by foreign branches of domestic banks having total assets of $1 billion or more (investments in Eurodollar certificates may be affected by changes in currency rates or exchange control regulations, or changes in governmental administration or economic or monetary policy in the United States and abroad). Obligations of Savings Institutions.Certificates of deposit of savings banks and savings and loan associations, having total assets of $1 billion or more (investments in savings institutions above $100,000 in principal amount are not protected by federal deposit insurance). Fully Insured Certificates of Deposit.Certificates of deposit of banks and savings institutions, having total assets of less than $1 billion, if the principal amount of the obligation is insured by the Bank Insurance Fund or the Savings Association Insurance Fund (each of which is administered by the Federal Deposit Insurance Corporation), limited to $250,000 principal amount per certificate and to 15% or less of a Fund’s net assets in all such obligations and in all illiquid assets, in the aggregate. Commercial Paper.The Funds may purchase commercial paper rated within the highest ratings categories by Standard & Poor’s Corporation (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”) or, if not rated, the security is determined by each Sub-Adviser to be of comparable quality. Money Market Mutual Funds.Shares of United States money market investment companies. Other Short-Term Obligations.Debt securities initially issued with a remaining maturity of 397 days or less and that have a short-term rating within ratings categories of at least A-1 by S&P or P-1 by Moody’s. Options. Certain Funds may purchase and write (sell) call and put options, including options listed on U.S. or foreign securities exchanges or written in over-the-counter transactions (“OTC Options”). Exchange-listed options are issued by the Options Clearing Corporation (“OCC”) (in the U.S.) or other clearing corporation or exchange which assures that all transactions in such options are properly executed. OTC Options are purchased from or sold (written) to dealers or financial institutions which have entered into direct agreements with the Funds. With OTC Options, such variables as expiration date, exercise price and premium will be agreed upon between a Fund and the transacting dealer, without the intermediation of a third party such as the OCC. In the event the counterparty to such a derivative instrument becomes insolvent, a Fund will lose all or substantially all of its investment in the derivative instrument, as well as the benefits derived therefrom. Each Fund will engage in OTC Option transactions only with brokers or financial institutions deemed creditworthy by the Fund’s management. Table of Contents - SAI 17 Purchasing Call and Put Options. A Fund may purchase a call option in order to close out a covered call position (see “Covered Call Writing” below), to protect against an increase in price of a security it anticipates purchasing. The purchase of the call option to effect a closing transaction on a call written over-the-counter may be a listed or an OTC Option. In either case, the call purchased is likely to be on the same securities and have the same terms as the written option. If purchased over-the-counter, the option would generally be acquired from the dealer or financial institution which purchased the call written by the Fund. A Fund may purchase put options on securities which it holds in its portfolio to protect itself against a decline in the value of the security and to close out written put option positions. If the value of the underlying security were to fall below the exercise price of the put purchased in an amount greater than the premium paid for the option, a Fund would incur no additional loss. In addition, a Fund may sell a put option which it has previously purchased prior to the sale of the securities underlying such option. Such a sale would result in a net gain or loss depending whether the amount received on the sale is more or less than the premium and other transaction costs paid on the put option which is sold. Such gain or loss could be offset in whole or in part by a change in the market value of the underlying security. If a put option purchased by a Fund expired without being sold or exercised, the premium would be lost. Covered Call Writing. A Fund is permitted to write covered call options on securities. Generally, a call option is “covered” if a Fund owns, or has the right to acquire, without additional cash consideration (or for additional cash consideration held for the Fund by its custodian in a segregated account) the underlying security subject to the option, or otherwise segregates sufficient cash or U.S. government securities or other liquid securities to cover the outstanding position. A call option is also covered if a Fund holds a call on the same security as the underlying security of the written option, where the exercise price of the call used for coverage is equal to or less than the exercise price of the call written. The writer of an option receives from the purchaser, in return for a call it has written, a “premium” (i.e., the price of the option). Receipt of these premiums may better enable a Fund to earn a higher level of current income than it would earn from holding the underlying securities alone. Moreover, the premium received will offset a portion of the potential loss incurred by a Fund if the securities underlying the option are ultimately sold by the Fund at a loss. Furthermore, a premium received on a call written on a foreign currency will ameliorate any potential loss of value on the portfolio security due to a decline in the value of the currency. However, during the option period, the covered call writer has, in return for the premium on the option, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. The premium received will fluctuate with varying economic market conditions. If the market value of the portfolio securities upon which call options have been written increases, a Fund may receive a lower total return from the portion of its portfolio upon which calls have been written than it would have had such calls not been written. As regards listed options and certain OTC Options, during the option period, a Fund may be required, at any time, to deliver the underlying security against payment of the exercise price on any calls it has written (exercise of certain listed and OTC Options may be limited to specific expiration dates). This obligation is terminated upon the expiration of the option period or at such earlier time when the writer effects a closing purchase transaction. A closing purchase transaction is accomplished by purchasing an option of the same series as the option previously written. However, once a Fund has been assigned an exercise notice, the Fund will be unable to effect a closing purchase transaction. Table of Contents - SAI 18 Closing purchase transactions are ordinarily effected to realize a profit or loss on an outstanding call option, to prevent an underlying security from being called, to permit the sale of an underlying security or to enable a Fund to write another call option on the underlying security with either a different exercise price or expiration date or both. A Fund may realize a net gain or loss from a closing purchase transaction depending upon whether the amount of the premium received on the call option is more or less than the cost of effecting the closing purchase transaction. Any loss incurred in a closing purchase transaction may be wholly or partially offset by unrealized appreciation in the market value of the underlying security. Conversely, a gain resulting from a closing purchase transaction could be offset in whole or in part or exceeded by a decline in the market value of the underlying security. If a call option expires unexercised, a Fund realizes a gain in the amount of the premium on the option less the commission paid. Such a gain, however, may be offset by depreciation in the market value of the underlying security during the option period. If a call option is exercised, a Fund realizes a gain or loss from the sale of the underlying security equal to the difference between the purchase price of the underlying security and the proceeds of the sale of the security plus the premium received on the option less the commission paid. Covered Put Writing. Certain Funds are permitted to write covered put options on securities. As a writer of a covered put option, a Fund incurs an obligation to buy the security underlying the option from the purchaser of the put, at the option’s exercise price at any time during the option period, at the purchaser’s election (certain listed and OTC put options written by a Fund will be exercisable by the purchaser only on a specific date). A put is “covered” if, at all times, a Fund maintains, in a segregated account, cash or other liquid assets in an amount equal to at least the exercise price of the option, at all times during the option period. Similarly, a short put position could be covered by a Fund by its purchase of a put option on the same security as the underlying security of the written option, where the exercise price of the purchased option is equal to or more than the exercise price of the put written or less than the exercise price of the put written if the marked to market difference is maintained by the Fund in cash or other liquid assets which a Fund holds in a segregated account. In writing puts, a Fund assumes the risk of loss should the market value of the underlying security decline below the exercise price of the option (any loss being decreased by the receipt of the premium on the option written). In the case of listed options, during the option period, a Fund may be required, at any time, to make payment of the exercise price against delivery of the underlying security. The operation of and limitations on covered put options in other respects are substantially identical to those of call options. Options on Foreign Currencies. A Fund may purchase and write options on foreign currencies for purposes similar to those involved with investing in foreign currency forward contracts. For example, in order to protect against declines in the dollar value of portfolio securities which are denominated in a foreign currency, a Fund may purchase put options on an amount of such foreign currency equivalent to the current value of the portfolio securities involved. As a result, a Fund would be enabled to sell the foreign currency for a fixed amount of U.S. dollars, thereby “locking in” the dollar value of the portfolio securities (less the amount of the premiums paid for the options). Conversely, a Fund may purchase call options on foreign currencies in which securities it anticipates purchasing are denominated to secure a set U.S. dollar price for such securities and protect against a decline in the value of the U.S. dollar against such foreign currency. A Fund may also purchase call and put options to close out written option positions. As with securities, these options may be “covered.” A Fund may also write call options on foreign currency to protect against potential declines in its portfolio securities which are denominated in foreign currencies. If the U.S. dollar value of the portfolio securities falls as a result of a decline in the exchange rate between the foreign currency in which it is denominated and the U.S. dollar, then a loss to the Fund occasioned by such value decline would be ameliorated by receipt of the premium on the option sold. At the same time, however, a Fund gives up the benefit of any rise in value of the relevant portfolio securities above the exercise price of the option and, in fact, only receives a benefit from the writing of the option to the extent that the value of the portfolio securities falls below the price of the premium received. A Fund may also write options to close out long call option positions. A put option on a foreign currency would be written by a Fund for the same reason it would purchase a call option, namely, to hedge against an increase in the U.S. dollar value of a security of a foreign issuer which the Fund anticipates purchasing. Here, the receipt of the premium would offset, to the extent of the size of the premium, any increased cost to a Fund resulting from an increase in the U.S. dollar value of the security of a foreign issuer. However, a Fund could not benefit from any decline in the cost of the security of a foreign issuer which is greater than the price of the premium received. A Fund may also write options to close out long put and call option positions. Table of Contents - SAI 19 The markets for certain foreign currency options are relatively new and a Fund’s ability to establish and close out positions on such options is subject to the maintenance of a liquid secondary market. Although the Funds will not purchase or write such options unless and until, in the opinion of a Sub-Adviser, the market for them has developed sufficiently to ensure that the risks in connection with such options are not greater than the risks in connection with the underlying currency, there can be no assurance that a liquid secondary market will exist for a particular option at any specific time. In addition, options on foreign currencies are affected by all of those factors which influence foreign exchange rates and investments generally. The value of a foreign currency option depends upon the value of the underlying currency relative to the U.S. dollar. As a result, the price of the option position may vary with changes in the value of either or both currencies and have no relationship to the investment merits of a security of a foreign issuer, including securities of foreign issuers held in a “hedged” investment portfolio. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, investors may be disadvantaged by having to deal in an odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots. Options on Futures Contracts. A Fund may also purchase and write call and put options on futures contracts which are traded on an exchange and enter into closing transactions with respect to such options to terminate an existing position. An option on a futures contract gives the purchaser the right (in return for the premium paid) to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put) at a specified exercise price at any time during the term of the option. The Funds will purchase and write options on futures contracts for identical purposes to those set forth above for the purchase of a futures contract (purchase of a call option or sale of a put option) and the sale of a futures contract (purchase of a put option or sale of a call option), or to close out a long or short position in futures contracts. If, for example, a Fund wished to protect against an increase in interest rates and the resulting negative impact on the value of a portion of its debt securities portfolio, it might write a call option on an interest rate futures contract, the underlying security of which correlates with the portion of the portfolio the Fund seeks to hedge. Any premiums received in the writing of options on futures contracts may, of course, provide a further hedge against losses resulting from price declines in portions of a Fund’s portfolio. Repurchase Agreements.Repurchase agreements, which may be viewed as a type of secured lending by a Fund, typically involve the acquisition by a Fund of debt securities from a selling financial institution such as a bank, savings and loan association or broker-dealer.The repurchase agreements will provide that the Fund will sell back to the institution, and that the institution will repurchase, the underlying security (“collateral”) at a specified price and at a fixed time in the future, usually not more than seven days from the date of purchase.The collateral will be maintained in a segregated account and, with respect to United States repurchase agreements, will be marked to market daily to ensure that the full value of the collateral, as specified in the repurchase agreement, does not decrease below the repurchase price plus accrued interest.If such a decrease occurs, additional collateral will be requested and, when received, added to the account to maintain full collateralization.A Fund will accrue interest from the institution until the date the repurchase occurs.Although this date is deemed by each Fund to be the maturity date of a repurchase agreement, the maturities of the collateral securities are not subject to any limits and may exceed one year.Repurchase agreements that have more than seven days remaining to maturity will be considered illiquid for purposes of the restriction on each Fund’s investment in illiquid and restricted securities. Table of Contents - SAI 20 Reverse Repurchase Agreements.Reverse repurchase agreements involve sales by a Fund of portfolio securities concurrently with an agreement by the Fund to repurchase the same securities at a later date at a fixed price. Reverse repurchase agreements are speculative techniques involving leverage.Reverse repurchase agreements involve the risk that the market value of the securities a Fund is obligated to repurchase under the agreement may decline below the repurchase price. Reverse repurchase agreements involve the risk that the buyer of the securities sold might be unable to deliver them when the Fund seeks to repurchase the securities. If the buyer files for bankruptcy or becomes insolvent, the Fund may be delayed or prevented from recovering the security that it sold. When, As and If Issued Securities.A Fund may purchase securities on a “when, as and if issued” basis under which the issuance of the security depends upon the occurrence of a subsequent event, such as approval of a merger, corporate reorganization, leveraged buyout or debt restructuring. The commitment for the purchase of any such security will not be recognized in the portfolio of the Fund until each Sub-Adviser determines that issuance of the security is probable. A Fund may purchase securities on such basis without limit. An increase in the percentage of the Fund’s assets committed to the purchase of securities on a “when, as and if issued” basis may create investment leverage and increase the volatility of the Fund’s net asset value.A Fund may also sell securities on a “when, as and if issued” basis provided that the issuance of the security will result automatically from the exchange or conversion of a security owned by the Fund at the time of the sale. When-Issued and Delayed Delivery Securities and Forward Commitments.From time to time, in the ordinary course of business, a Fund may purchase securities on a when-issued or delayed delivery basis and may purchase or sell securities on a forward commitment basis.When such transactions are negotiated, the price is fixed at the time of the commitment, but delivery and payment can take place a month or more after the date of the commitment.The securities so purchased or sold are subject to market fluctuation, and no interest or dividends accrue to the purchaser prior to the settlement date.While a Fund will only purchase securities on a when-issued, delayed delivery or forward commitment basis with the intention of acquiring the securities, the Fund may sell the securities before the settlement date, if it is deemed advisable.At the time a Fund makes the commitment to purchase or sell securities on a when-issued, delayed delivery or forward commitment basis, the Fund will record the transaction and thereafter reflect the value, each day, of such security purchased or, if a sale, the proceeds to be received, in determining its net asset value.At the time of delivery of the securities, the value may be more or less than the purchase or sale price.An increase in the percentage of a Fund’s assets committed to the purchase of securities on a when-issued or delayed delivery basis may increase the volatility of the Fund’s net asset value. Swap Agreements.A Fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. An example of one type of swap involves the exchange by a Fund with another party of their respective commitments to pay or receive cash flows, for example, an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Table of Contents - SAI 21 Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease a Fund’s exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if a Fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease a Fund’s exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. A Fund may also engage in total return swaps, in which payments made by a Fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or debt security, a combination of such securities, or an index). The value of a Fund’s swap positions would increase or decrease depending on the changes in value of the underlying rates, currency values, volatility or other indices or measures. Caps and floors have an effect similar to buying or writing options. Depending on how they are used, swap agreements may increase or decrease the overall volatility of a fund’s investments and its share price. A Fund’s ability to engage in certain swap transactions may be limited by tax considerations. A Fund’s ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to a Fund. If a counterparty’s creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, a Fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterparty’s insolvency. Under certain circumstances, suitable transactions may not be available to a Fund, or the Fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. Swaps carry counterparty risks that cannot be fully anticipated. Also, because swap transactions typically involve a contract between the two parties, such swap investments can be extremely illiquid, as it is uncertain as to whether another counterparty would wish to take assignment of the rights under the swap contract at a price acceptable to a Fund. A Fund may also enter into options on swap agreements (“swaptions”). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. A Fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in a Fund’s use of options. A credit default swap is an agreement between a Fund and a counterparty that enables a Fund to buy or sell protection against a credit event related to a particular issuer. One party, acting as a “protection buyer,” makes periodic payments to the other party, a “protection seller,” in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the Nth default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). A Fund may enter into credit default swap contracts for investment purposes. As a credit protection seller in a credit default swap contract, a Fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. In return for its obligation, a Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, a Fund would keep the stream of payments and would have no payment obligations. As the seller, the Fund would be subject to investment exposure on the notional amount of the swap. Table of Contents - SAI 22 A Fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers or profit from changes in the creditworthiness of the particular issuer(s) (also known as “buying credit protection”). In these cases, a Fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to a Fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce a Fund’s return. Mortgage-backed and Asset-backed Securities.Mortgage-backed securities, including collateralized mortgage obligations (“CMOs”) and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. The cash flow generated by the underlying assets is applied to make required payments on the securities and to pay related administrative expenses.The amount of residual cash flow resulting from a particular issue of asset-backed or mortgage-backed securities depends on, among other things, the characteristics of the underlying assets, the coupon rates on the securities, prevailing interest rates, the amount of administrative expenses and the actual prepayment experience on the underlying assets.The Funds may each invest in any such instruments or variations as may be developed, to the extent consistent with its investment objectives and policies and applicable regulatory requirements. In general, the collateral supporting asset-backed securities is of a shorter maturity than mortgage loans and is likely to experience substantial prepayments. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event a Fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional debt securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, a Fund may not be able to realize the rate of return it expected. Table of Contents - SAI 23 Adjustable rate mortgage securities (“ARMs”), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuer’s creditworthiness. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. A Fund may also invest in “hybrid” ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of “locking in” attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of a Fund. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for certain investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Table of Contents - SAI 24 Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or “IO” class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on a Fund’s yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, a Fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or “POs” tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting a Fund’s ability to buy or sell those securities at any particular time. Subprime mortgage loans, which typically are made to less creditworthy borrowers, have a higher risk of default than conventional mortgage loans.Therefore, mortgage-backed securities backed by subprime mortgage loans may suffer significantly greater declines in value due to defaults or the increased risk of default. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The values of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Collateralized Mortgage Obligations (“CMOs”) and Multiclass Pass-Through Securities. CMOs are debt obligations collateralized by mortgage loans or mortgage pass-through securities. Typically, CMOs are collateralized by Ginnie Mae, Fannie Mae or Freddie Mac certificates, but also may be collateralized by whole loans or private mortgage pass-through securities (such collateral is collectively hereinafter referred to as “Mortgage Assets”).Mortgage Assets may be collateralized by commercial or residential uses.Multiclass pass-through securities are equity interests in a trust composed of Mortgage Assets. Payments of principal of and interest on the Mortgage Assets, and any reinvestment income thereon, may require the Funds to pay debt service on the CMOs or make scheduled distributions on the multiclass pass-through securities. CMOs may be issued by Federal Agencies, or by private originators of, or investors in, mortgage loans, including savings and loan associations, mortgage banks, commercial banks, investment banks and special purpose subsidiaries of the foregoing.The issuer of a series of mortgage pass-through securities may elect to be treated as a Real Estate Mortgage Investment Conduit (“REMIC”). REMICs include governmental and/or private entities that issue a fixed pool of mortgages secured by an interest in real property. REMICs are similar to CMOs in that they issue multiple classes of securities, but unlike CMOs, which are required to be structured as debt securities, REMICs may be structured as indirect ownership interests in the underlying assets of the REMICs themselves.Although CMOs and REMICs differ in certain respects, characteristics of CMOs described below apply in most cases to REMICs, as well. Table of Contents - SAI 25 In a CMO, a series of bonds or certificates is issued in multiple classes.Each class of CMOs, often referred to as a “tranche,” is issued at a specific fixed or floating coupon rate and has a stated maturity or final distribution date.Principal prepayments on the Mortgage Assets may cause the CMOs to be retired substantially earlier than their stated maturities or final distribution dates.Interest is paid or accrues on all classes of the CMOs on a monthly, quarterly or semiannual basis.Certain CMOs may have variable or floating interest rates and others may be Stripped Mortgage Securities. For more information on Stripped Mortgage Securities, see “Stripped Mortgage Securities” below. The principal of and interest on the Mortgage Assets may be allocated among the several classes of a CMO series in a number of different ways.Generally, the purpose of the allocation of the cash flow of a CMO to the various classes is to obtain a more predictable cash flow to certain of the individual tranches than exists with the underlying collateral of the CMO.As a general rule, the more predictable the cash flow is on a CMO tranche, the lower the anticipated yield will be on that tranche at the time of issuance relative to prevailing market yields on other mortgage-backed securities.As part of the process of creating more predictable cash flows on most of the tranches in a series of CMOs, one or more tranches generally must be created that absorb most of the volatility in the cash flows on the underlying mortgage loans.The yields on these tranches are generally higher than prevailing market yields on mortgage-backed securities with similar maturities.As a result of the uncertainty of the cash flows of these tranches, the market prices of and yield on these tranches generally are more volatile. Government Mortgage Pass-Through Securities.A Fund may invest in mortgage pass-through securities representing participation interests in pools of residential mortgage loans purchased from individual lenders by an agency, instrumentality or sponsored corporation of the United States government (“Federal Agency”) or originated by private lenders and guaranteed, to the extent provided in such securities, by a Federal Agency.Such securities, which are ownership interests in the underlying mortgage loans, differ from conventional debt securities, which provide for periodic payment of interest in fixed amounts (usually semiannually) and principal payments at payments (not necessarily in fixed amounts) that are a “pass-through” of the monthly interest and principal payments (including any prepayments) made by the individual borrowers on the pooled mortgage loans, net of any fees paid to the guarantor of such securities and the servicer of the underlying mortgage loans. The government mortgage pass-through securities in which the Funds may invest include those issued or guaranteed by the Government National Mortgage Association (“Ginnie Mae”), the Federal National Mortgage Association (“Fannie Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”).Ginnie Mae certificates are direct obligations of the U.S. Government and, as such, are backed by the “full faith and credit” of the United States.Fannie Mae is a federally chartered, privately owned corporation and Freddie Mac is a corporate instrumentality of the United States.Fannie Mae and Freddie Mac certificates are not backed by the full faith and credit of the United States but the issuing agency or instrumentality has the right to borrow, to meet its obligations, from an existing line of credit with the U.S. Treasury.The U.S. Treasury has no legal obligation to provide such line of credit and may choose not to do so. Table of Contents - SAI 26 Certificates for these types of mortgage-backed securities evidence an interest in a specific pool of mortgages.These certificates are, in most cases, “modified pass-through” instruments, wherein the issuing agency guarantees the payment of principal and interest on mortgages underlying the certificates, whether or not such amounts are collected by the issuer on the underlying mortgages. The Housing and Economic Recovery Act of 2008 (“HERA”) authorized the Secretary of the Treasury to support Fannie Mae, Freddie Mac, and the Federal Home Loan Banks (“FHLBs”) (collectively, the “GSEs”) by purchasing obligations and other securities from those government-sponsored enterprises. HERA gave the Secretary of the Treasury broad authority to determine the conditions and amounts of such purchases. On September 6, 2008, the Federal Housing Finance Agency (“FHFA”) placed Fannie Mae and Freddie Mac into conservatorship.As the conservator, FHFA succeeded to all rights, titles, powers and privileges of Fannie Mae and Freddie Mac and of any stockholder, officer or director of Fannie Mae and Freddie Mac with respect to Fannie Mae and Freddie Mac and the assets of Fannie Mae and Freddie Mac.FHFA selected a new chief executive officer and chairman of the board of directors for Fannie Mae and Freddie Mac. In connection with the conservatorship, the U.S. Treasury, exercising powers granted to it under HERA, entered into a Senior Preferred Stock Purchase Agreement (SPA) with each of Fannie Mae and Freddie Mac pursuant to which the U.S. Treasury will purchase up to an aggregate of $100 billion of each of Fannie Mae and Freddie Mac to maintain a positive net worth in each enterprise.This agreement contains various covenants that severely limit each enterprise’s operations.In exchange for entering into these agreements, the U.S. Treasury received $1 billion of each enterprise’s senior preferred stock and warrants to purchase 79.9% of each enterprise’s common stock.On February 18, 2009, the U.S. Treasury announced that it was doubling the size of its commitment to each enterprise under the Senior Preferred Stock Program to $200 billion.The U.S. Treasury’s obligations under the Senior Preferred Stock Program are for an indefinite period of time for a maximum amount of $200 billion per enterprise. On December 24, 2009, the U.S. Treasury announced further amendments to the SPAs which included additional financial support for each GSE through the end of 2012 and changes to the limits on their retained mortgage portfolios. It is difficult, if not impossible, to predict the future political, regulatory or economic changes that could impact the GSEs. Fannie Mae and Freddie Mac are continuing to operate as going concerns while in conservatorship and each remain liable for all of its obligations, including its guaranty obligations, associated with its mortgage-backed securities.The Senior Preferred Stock Purchase Agreement is intended to enhance each of Fannie Mae’s and Freddie Mac’s ability to meet its obligations.The FHFA has indicated that the conservatorship of each enterprise will end when the director of FHFA determines that FHFA’s plan to restore the enterprise to a safe and solvent condition has been completed. Under the Federal Housing Finance Regulatory Reform Act of 2008 (the “Reform Act”), which was included as part of Housing and Economic Recovery Act of 2008, FHFA, as conservator or receiver, has the power to repudiate any contract entered into by Fannie Mae or Freddie Mac prior to FHFA’s appointment as conservator or receiver, as applicable, if FHFA determines, in its sole discretion, that performance of the contract is burdensome and that repudiation of the contract promotes the orderly administration of Fannie Mae’s or Freddie Mac’s affairs.The Reform Act requires FHFA to exercise its right to repudiate any contract within a reasonable period of time after its appointment as conservator or receiver. Table of Contents - SAI 27 FHFA, in its capacity as conservator, has indicated that it has no intention to repudiate the guaranty obligations of Fannie Mae or Freddie Mac because FHFA views repudiation as incompatible with the goals of the conservatorship.However, in the event that FHFA, as conservator or if it is later appointed as receiver for Fannie Mae or Freddie Mac, were to repudiate any such guaranty obligation, the conservatorship or receivership estate, as applicable, would be liable for actual direct compensatory damages in accordance with the provisions of the Reform Act.Any such liability could be satisfied only to the extent of Fannie Mae’s or Freddie Mac’s available assets. The future financial performance of Fannie Mae and Freddie Mac is heavily dependent on the performance of the U.S. housing market. In the event of repudiation, the payments of interest to holders of Fannie Mae, or Freddie Mac mortgage-backed securities would be reduced if payments on the mortgage loans represented in the mortgage loan groups related to such mortgage-backed securities are not made by the borrowers or advanced by the servicer.Any actual direct compensatory damages for repudiating these guaranty obligations may not be sufficient to offset any shortfalls experienced by such mortgage-backed security holders. (The Federal Housing Finance Agency confirmed earlier in 2011 that Fannie Mae and Freddie Mac are exploring possible changes to mortgage servicer compensation, but said implementation is unlikely before the summer of 2012.) Further, in its capacity as conservator or receiver, FHFA has the right to transfer or sell any asset or liability of Fannie Mae or Freddie Mac without any approval, assignment or consent.Although FHFA has stated that it has no present intention to do so, if FHFA, as conservator or receiver, were to transfer any such guaranty obligation to another party, holders of Fannie Mae or Freddie Mac mortgage-backed securities would have to rely on that party for satisfaction of the guaranty obligation and would be exposed to the credit risk of that party. In addition, certain rights provided to holders of mortgage-backed securities issued by Fannie Mae and Freddie Mac under the operative documents related to such securities may not be enforced against FHFA, or enforcement of such rights may be delayed, during the conservatorship or any future receivership.The operative documents for Fannie Mae and Freddie Mac mortgage-backed securities may provide (or with respect to securities issued prior to the date of the appointment of the conservator may have provided) that upon the occurrence of an event of default on the part of Fannie Mae or Freddie Mac, in its capacity as guarantor, which includes the appointment of a conservator or receiver, holders of such mortgage-backed securities have the right to replace Fannie Mae or Freddie Mac as trustee if the requisite percentage of mortgage-backed security holders consent.The Reform Act prevents mortgage-backed security holders from enforcing such rights if the event of default arises solely because a conservator or receiver has been appointed.The Reform Act also provides that no person may exercise any right or power to terminate, accelerate or declare an event of default under certain contracts to which Fannie Mae or Freddie Mac is a party, or obtain possession of or exercise control over any property of Fannie Mae or Freddie Mac, or affect any contractual rights of Fannie Mae or Freddie Mac, without the approval of FHFA, as conservator or receiver, for a period of 45 or 90 days following the appointment of FHFA as conservator or receiver, respectively. Inverse Floaters.Inverse floaters constitute a class of CMOs with a coupon rate that moves inversely to a designated index, such as LIBOR (London Interbank Offered Rate) or 11th District Cost of Funds Index (“COFI”).Inverse floaters have coupon rates that typically change at a multiple of the changes of the relevant index rate.Any rise in the index rate (as a consequence of an increase in interest rates) causes a drop in the coupon rate on an inverse floater while any drop in the index rate causes an increase in the coupon rate of an inverse floater.In some circumstances, the coupon on an inverse floater could decrease to zero.In addition, like most other debt securities, the value of inverse floaters will decrease as interest rates increase and their average lives will extend.Inverse floaters exhibit greater price volatility than the majority of mortgage-backed securities.In addition, some inverse floaters display extreme sensitivity to changes in prepayments.As a result, the yield to maturity of an inverse floater is sensitive not only to changes in interest rates but also to changes in prepayment rates on the related underlying mortgage assets.As described above, inverse floaters may be used alone or in tandem with interest-only stripped mortgage instruments. Table of Contents - SAI 28 Loan Participation and Assignments.Investment in secured or unsecured fixed or floating rate loans (“Loans”) arranged through private negotiations between a borrowing corporation, government or other entity and one or more financial institutions (“Lenders”) may be in the form of participations in Loans (“Participation”) or assignments of all or a portion of Loans from third parties (“Assignments”). Participations typically result in a Fund having a contractual relationship only with the Lender, not with the borrower.A Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the Lender selling the Participation and only upon receipt by the Lender of the payments from the borrower.In connection with purchasing Participations, a Fund generally has no direct right to enforce compliance by the borrower with the terms of the loan agreement relating to the Loan, nor any rights of set-off against the borrower, and a Fund may not directly benefit from any collateral supporting the Loan in which it has purchased the Participation.As a result, a Fund assumes the credit risk of both the borrower and the Lender that is selling the Participation.In the event of the insolvency of the selling Lender, the Fund may be treated as a general creditor of that Lender and may not benefit from any set-off between the Lender and the borrower.A Fund will acquire Participations only if a Sub-Adviser determines that the selling Lender is creditworthy. When a Fund purchases Assignments from Lenders, it acquires direct rights against the borrower on the Loan.In an Assignment, the Fund is entitled to receive payments directly from the borrower and, therefore, does not depend on the selling bank to pass these payments onto the Fund.However, because Assignments are arranged through private negotiations between potential assignees and assignors, the rights and obligations acquired by the Fund as the purchaser of an Assignment may differ from, and be more limited than, those held by the assigning Lender. Assignments and Participations are generally not registered under the Securities Act, and thus may be subject to a Fund’s limitation on investment in illiquid securities.Because there may be no liquid market for such securities, such securities may be sold only to a limited number of institutional investors.The lack of a liquid secondary market could have an adverse impact on the value of such securities and on a Fund’s ability to dispose of particular Assignments or Participations when necessary to meet the Fund’s liquidity needs or in response to a specific economic event, such as a deterioration in the creditworthiness of the borrower. Mortgage Dollar Rolls.The Funds may enter into mortgage dollar rolls with a bank or a broker-dealer.A mortgage dollar roll is a transaction in which a Fund sells mortgage-related securities for immediate settlement and simultaneously purchases the same type of securities for forward settlement at a discount.While a Fund begins accruing interest on the newly purchased securities from the purchase or trade date, it is able to invest the proceeds from the sale of its previously owned securities, which will be used to pay for the new securities, in money market investments until future settlement date.The use of mortgage dollar rolls is a speculative technique involving leverage, and can have an economic effect similar to borrowing money for investment purposes. Private Mortgage Pass-Through Securities.Private mortgage pass-through securities are structured similarly to the Ginnie Mae, Fannie Mae and Freddie Mac mortgage pass-through securities and are issued by United States and foreign private issuers such as originators of and investors in mortgage loans, including savings and loan associations, mortgage banks, commercial banks, investment banks and special purpose subsidiaries of the foregoing.These securities usually are backed by a pool of conventional fixed rate or adjustable rate mortgage loans.Since private mortgage pass-through securities typically are not guaranteed by an entity having the credit status of Ginnie Mae, Fannie Mae and Freddie Mac, such securities generally are structured with one or more types of credit enhancement. Table of Contents - SAI 29 Mortgage Assets often consist of a pool of assets representing the obligations of a number of different parties.There are usually fewer properties in a pool of assets backing commercial mortgage-backed securities than in a pool of assets backing residential mortgage-backed securities hence they may be more sensitive to the performance of fewer Mortgage Assets.To lessen the effect of failures by obligors on underlying assets to make payments, those securities may contain elements of credit support, which fall into two categories:(i) liquidity protection and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets.Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion.Protection against losses resulting from default ensures ultimate payment of the obligations on at least a portion of the assets in the pool.This protection may be provided through guarantees, insurance policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches.The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets.Delinquencies or losses in excess of those anticipated could adversely affect the return on an investment in a security. Stripped Mortgage Securities.Stripped Mortgage Securities may be issued by Federal Agencies, or by private originators of, or investors in, mortgage loans, including savings and loan associations, mortgage banks, commercial banks, investment banks and special purpose subsidiaries of the foregoing.Stripped Mortgage Securities not issued by Federal Agencies will be treated by the Funds as illiquid securities so long as the staff of the Securities and Exchange Commission maintains its position that such securities are illiquid. Stripped Mortgage Securities issued by Federal Agencies generally will be treated by the Fund as liquid securities under procedures adopted by the Fund and approved by the Fund’s Board. Stripped Mortgage Securities usually are structured with two classes that receive different proportions of the interest and principal distribution of a pool of mortgage assets.A common type of Stripped Mortgage Security will have one class receiving some of the interest and most of the principal from the mortgage assets, while the other class will receive most of the interest and the remainder of the principal.In the most extreme case, one class will receive all of the interest (the interest-only or “IO” class), while the other class will receive all of the principal (the principal-only or “PO” class).PO classes generate income through the accretion of the deep discount at which such securities are purchased, and, while PO classes do not receive periodic payments of interest, they receive monthly payments associated with scheduled amortization and principal prepayment from the mortgage assets underlying the PO class.The yield to maturity on a PO or an IO class security is extremely sensitive to the rate of principal payments (including prepayments) on the related underlying mortgage assets.A slower than expected rate of principal payments may have an adverse effect on a PO class security’s yield to maturity.If the underlying mortgage assets experience slower than anticipated principal repayment, the Fund may fail to fully recoup its initial investment in these securities.Conversely, a rapid rate of principal payments may have a material adverse effect on an IO class security’s yield to maturity.If the underlying mortgage assets experience greater than anticipated prepayments or principal, the Fund may fail to fully recoup its initial investment in these securities. A Fund may purchase Stripped Mortgage Securities for income, or for hedging purposes to protect the Fund’s portfolio against interest rate fluctuations.For example, since an IO class will tend to increase in value as interest rates rise, it may be utilized to hedge against a decrease in value of other debt securities in a rising interest rate environment. Table of Contents - SAI 30 Foreign Currency Transactions. A Fund may engage in currency exchange transactions to protect against uncertainty in the level of future foreign currency exchange rates and to increase current return. There can be no assurance that appropriate foreign currency transactions will be available for a Fund at any time or that the Fund will enter into such transactions at any time or under any circumstances even if appropriate transactions are available to it. A Fund may engage in both “transaction hedging” and “position hedging.”When it engages in transaction hedging, the Fund enters into foreign currency transactions with respect to specific receivables or payables of a Fund generally arising in connection with the purchase or sale of its portfolio securities.A Fund may engage in transaction hedging when it desires to “lock in” the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency.By transaction hedging, a Fund may attempt to protect against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold or on which the dividend or interest payment is declared, and the date on which such payments are made or received. A Fund may purchase or sell a foreign currency on a spot (i.e., cash) basis at the prevailing spot rate in connection with transaction hedging.A Fund may also enter into contracts to purchase or sell foreign currencies at a future date (“forward contracts”) and purchase and sell foreign currency futures contracts. For transaction hedging purposes, a Fund may also purchase exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies.A put option on a futures contract gives a Fund the right to assume a short position in the futures contract until expiration of the option.A put option on currency gives a Fund the right to sell a currency at a specified exercise price until the expiration of the option.A call option on a futures contract gives a Fund the right to assume a long position in the futures contract until the expiration of the option.A call option on currency gives a Fund the right to purchase a currency at the exercise price until the expiration of the option.A Fund will engage in over-the-counter transactions only when appropriate exchange-traded transactions are unavailable and when, in the opinion of a Sub-Adviser, the pricing mechanism and liquidity are satisfactory and the participants are responsible parties likely to meet their contractual obligations. When it engages in position hedging, a Fund enters into foreign currency exchange transactions to protect against a decline in the values of the foreign currencies in which securities held by a Fund are denominated or are quoted in their principle trading markets or an increase in the value of currency for securities which a Fund expects to purchase.In connection with position hedging, a Fund may purchase put or call options on foreign currency and foreign currency futures contracts and buy or sell forward contracts and foreign currency futures contracts.A Fund may also purchase or sell foreign currency on a spot basis. The precise matching of the amounts of foreign currency exchange transactions and the value of the portfolio securities involved will not generally be possible since the future value of such securities in foreign currencies will change as a consequence of market movements in the values of those securities between the dates the currency exchange transactions are entered into and the dates they mature. It is impossible to forecast with precision the market value of a Fund’s portfolio securities at the expiration or maturity of a forward or futures contract.Accordingly, it may be necessary for a Fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency a Fund is obligated to deliver and if a decision is made to sell the security or securities and make delivery of the foreign currency.Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities of a Fund if the market value of such security or securities exceeds the amount of foreign currency a Fund is obligated to deliver.To offset some of the costs of hedging against fluctuations in currency exchange rates, a Fund may write covered call options on those currencies. Table of Contents - SAI 31 Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that a Fund owns or intends to purchase or sell.They simply establish a rate of exchange that one can achieve at some future point in time.Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they tend to limit any potential gain which might result from the increase in the value of such currency. A Fund may also seek to increase its current return by purchasing and selling foreign currency on a spot basis, by purchasing and selling futures contracts on foreign currencies and options on foreign currencies and on foreign currency futures contracts, and by purchasing and selling foreign currency forward contracts. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country.In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts, and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions.Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts, and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. Currency Forward and Futures Contracts.A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract.In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee.The contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers.A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades.A foreign currency futures contract is a standardized contract for the future delivery of a specified amount of a foreign currency at a future date at a price set at the time of the contract.Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the “CFTC”), such as the New York Mercantile Exchange. A Fund may enter into foreign currency forward contracts in order to protect against the risk that the U.S. dollar value of the Fund’s dividends, interest, net realized capital gains, sales proceeds or investments denominated in foreign currency will decline, including to the extent of any devaluation of the currency during the intervals between (a) (i) the time the Fund becomes entitled to receive or receives dividends, interest, net realized capital gains or sales proceeds or (ii) the time an investor gives notice of a requested redemption of a certain amount and (b) the time such amount(s) are converted into U.S. dollars for remittance out of the particular country or countries.A Fund may also enter into foreign currency forward contract to facilitate the settlement of equity trades or to exchange one currency for another, including to repatriate currency. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects.For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amounts agreed upon by the parties rather than predetermined amounts. Also, forward foreign exchange contracts are traded directly between currency traders so that no intermediary is required.A forward contract generally requires no margin or other deposit. Table of Contents - SAI 32 At the maturity of a forward or futures contract, a Fund may either accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract.Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract.Closing transactions with respect to futures contracts are effected on a commodities exchange; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Positions in foreign currency futures contracts and related options may be closed out only on an exchange or board of trade which provides a secondary market in such contracts or options.Although a Fund will normally purchase or sell foreign currency futures contracts and related options only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or option or at any particular time.In such event, it may not be possible to close a futures or related option position and, in the event of adverse price movements, a Fund would continue to be required to make daily cash payments of variation margin on its futures positions. Foreign Currency Options.Options on foreign currencies operate similarly to options on securities, and are traded primarily in the over-the-counter market, although options on foreign currencies have recently been listed on several exchanges.Such options will be purchased or written only when a Sub-Adviser believes that a liquid secondary market exists for such options.There can be no assurance that a liquid secondary market will exist for a particular option at any specific time.Options on foreign currencies are affected by all of those factors which influence exchange rates and investments generally. The value of a foreign currency option is dependent upon the value of the foreign currency and the U.S. dollar, and may have no relationship to the investment merits of a security of a foreign issuer.Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, investors may be disadvantaged by having to deal in an odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots. There is no systematic reporting of last-sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.Available quotation information is generally representative of very large transactions in the interbank market and thus may not reflect relatively smaller transactions (less than $1 million) where rates may be less favorable.The interbank market in foreign currencies is a global, around-the-clock market.To the extent that the U.S. options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the U.S. options markets. Foreign Currency Conversion.Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the “spread”) between prices at which they buy and sell various currencies.Thus, a dealer may offer to sell a foreign currency to a Fund at one rate, while offering a lesser rate of exchange should the Fund desire to resell that currency to the dealer. Foreign Investments and Related Risks. A Fund may invest in securities issued by a foreign issuer.There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Table of Contents - SAI 33 Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of a Fund’s assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving securities of foreign issuers or foreign currencies (see below) may occur within a foreign country, and a Fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, securities of foreign issuers may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of a Fund’s investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, securities of foreign issuers may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit a Fund’s ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as “emerging markets.” For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. Securities of foreign issuers are normally denominated and traded in foreign currencies. As a result, the value of a Fund’s foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, each Fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a Fund’s income has been earned and translated into U.S. dollars (but before payment), a Fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a Fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. Table of Contents - SAI 34 In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and a Fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depository Receipts (“ADRs”) as well as other “hybrid” forms of ADRs, including European Depository Receipts (“EDRs”) and Global Depository Receipts (“GDRs”), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuer’s home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying securities of foreign issuers in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in securities of foreign issuers. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. Forward Commitments and Dollar Rolls. A Fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time (“forward commitments”) if a Fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if a Fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced (“TBA”) purchase commitments, the unit price and the estimated principal amount are established when the Fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of a Fund’s other assets. Where such purchases are made through dealers, a Fund relies on the dealer to consummate the sale. The dealer’s failure to do so may result in the loss to the Fund of an advantageous yield or price. Although a Fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, a Fund may dispose of a commitment prior to settlement if a Sub-Adviser deems it appropriate to do so. A Fund may realize short-term profits or losses upon the sale of forward commitments. A Fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the Fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If a Fund delivers securities under the commitment, the Fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. A Fund may enter into dollar roll transactions (generally using TBAs) in which it sells a debt security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, a Fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. A Fund would also be able to earn interest on the proceeds of the sale before they are reinvested. A Fund accounts for dollar rolls as purchases and sales. Dollar rolls may be used to create investment leverage and may increase the Fund’s risk and volatility. Table of Contents - SAI 35 The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that a Fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, a Fund may be adversely affected. Hybrid Securities.A Fund may acquire hybrid securities.A third party or Sub-Adviser may create a hybrid security by combining an income-producing debt security (“income producing component”) and the right to receive payment based on the change in the price of an equity security (“equity component”).The income-producing component is achieved by investing in non-convertible, income-producing securities such as bonds, preferred stocks and money market instruments, which may be represented by derivative instruments.The equity component is achieved by investing in securities or instruments such as cash-settled warrants or options to receive a payment based on whether the price of a common stock surpasses a certain exercise price, or options on a stock index.A hybrid security comprises two or more separate securities, each with its own market value.Therefore, the “market value” of a hybrid security is the sum of the values of its income-producing component and its equity component. A holder of a hybrid security faces the risk of a decline in the price of the security or the level of the index involved in the equity component, causing a decline in the value of the security or instrument, such as a call option or warrant, purchased to create the hybrid security.The equity component has risks typical to a purchased call option.Should the price of the stock fall below the exercise price and remain there throughout the exercise period, the entire amount paid for the call option or warrant would be lost.Because a hybrid security includes the income-producing component as well, the holder of a hybrid security also faces risks typical to all debt securities. Sovereign Debt Obligations of Emerging Market Countries.A Fund may invest in sovereign debt of emerging market countries.Investors should be aware that the sovereign debt instruments in which each of these Funds may invest involve great risk and are deemed to be the equivalent in terms of quality to securities rated below investment grade by Moody’s and S&P. Sovereign debt generally offers high yields, reflecting not only perceived credit risk, but also the need to compete with other local investments in domestic financial markets.Some emerging market countries are among the largest debtors to commercial banks and foreign governments.A foreign debtor’s willingness or ability to repay principal and interest due in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign reserves, the availability of sufficient foreign exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the foreign debtor’s policy towards the International Monetary Fund and the political constraints to which a sovereign debtor may be subject.Sovereign debtors may default on their sovereign debt.Sovereign debtors may also be dependent on expected disbursements from foreign governments, multilateral agencies and others abroad to reduce principal and interest arrearages on their debt.The commitment on the part of these governments, agencies and others to make such disbursements may be conditioned on a sovereign debtor’s implementation of economic reforms and/or economic performance and the timely service of such debtor’s obligations.Failure to implement such reforms, achieve such levels of economic performance or repay principal or interest when due may result in the cancellation of such third parties’ commitments to lend funds to the sovereign debtor, which may further impair such debtor’s ability or willingness to service its debts. Table of Contents - SAI 36 In recent years, some of the emerging market countries in which each of these Funds expect to invest have encountered difficulties in servicing their sovereign debt.Some of these countries have withheld payments of interest and/or principal of sovereign debt.These difficulties have also led to agreements to restructure external debt obligations; in particular, commercial bank loans, typically by rescheduling principal payments, reducing interest rates and extending new credits to finance interest payments on existing debt.In the future, holders of sovereign debt may be requested to participate in similar rescheduling of such debt. The ability or willingness of the governments of emerging market countries to make timely payments on their sovereign debt is likely to be influenced strongly by a country’s balance of trade and its access to trade and other international credits.A country whose exports are concentrated in a few commodities could be vulnerable to a decline in the international prices of one or more of such commodities.Increased protectionism on the part of a country’s trading partners could also adversely affect its exports.Such events could extinguish a country’s trade account surplus, if any.To the extent that a country receives payment for its exports in currencies other than hard currencies, its ability to make hard currency payments could be affected. The occurrence of political, social, economic and diplomatic changes in one or more of the countries issuing sovereign debt could adversely affect the Funds’ investments.The countries issuing such instruments are faced with social and political issues and some of them have experienced high rates of inflation in recent years and have extensive internal debt.Among other effects, high inflation and internal debt service requirements may adversely affect the cost and availability of future domestic sovereign borrowing to finance governmental programs, and may have other adverse social, political and economic consequences.Political changes or a deterioration of a country’s domestic economy or balance of trade may affect the willingness of countries to services their sovereign debt.There can be no assurance that adverse political changes will not cause the Funds to suffer a loss of interest or principal on any of its holdings. As a result of all of the foregoing, a government obligor may default on its obligations.If such an event occurs, the Fund may have limited legal recourse against the issuer and/or guarantor.Remedies must, in some cases, be pursued in the courts of the defaulting party itself, and the ability of the holder of foreign government debt securities to obtain recourse may be subject to the political climate in the relevant country.Bankruptcy, moratorium and other similar laws applicable to issuers of sovereign debt obligations may be substantially different from those applicable to issuers of private debt obligations.In addition, no assurance can be given that the holders of commercial bank debt will not contest payments to the holders of other foreign government debt obligations in the event of default under their commercial bank loan agreements. Periods of economic uncertainty may result in the volatility of market prices of sovereign debt and in turn, the Funds’ net asset value, to a greater extent than the volatility inherent in domestic securities.The value of sovereign debt will likely vary inversely with changes in prevailing interest rates, which are subject to considerable variance in the international market. Commodities.A Fund may invest directly or indirectly in commodities (such as precious metals or natural gas). Commodity prices can be more volatile than prices of other types of investments and can be affected by a wide range of factors, including changes in overall market movements, speculative investors, real or perceived inflationary trends, commodity index volatility, changes in interest rates or currency exchange rates, population growth and changing demographics, nationalization, expropriation, or other confiscation, international or local regulatory, political, and economic developments (for example, regime changes and changes in economic activity levels), and developments affecting a particular industry or commodity, such as drought, floods, or other weather conditions, livestock disease, trade embargoes, competition from substitute products, transportation bottlenecks or shortages, fluctuations in supply and demand, and tariffs. Table of Contents - SAI 37 A Fund may also directly or indirectly use commodity-related derivatives. The values of these derivatives may fluctuate more than the relevant underlying commodity or commodities or commodity index. Exchange-Traded Notes (“ETNs”).A Fund may invest in ETNs. ETNs have many features of senior, unsecured, unsubordinated debt securities.Their returns are linked to the performance of a particular asset, such as a market index, less applicable fees and expenses. ETNs are listed on an exchange and traded in the secondary market. A Fund may hold the ETN until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant asset. ETNs do not typically make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the asset to which the ETN is linked, and the credit rating of the ETN issuer. The market value of an ETN may differ from the performance of the applicable asset and there may be times when an ETN trades at a premium or discount to the underlying asset’s value. This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the assets on which the ETN’s return is based. A change in the issuer’s credit rating may also impact the value of an ETN despite the underlying asset remaining unchanged. ETNs are also subject to tax risk. No assurance can be given that the Internal Revenue Service (“IRS”) will accept, or a court will uphold, how the Fund characterizes and treats ETNs, including the income they pay, for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index. ETNs also incur certain expenses not incurred by their applicable market index, and the Fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Leveraged ETNs may offer the potential for greater return, but the potential for loss and speed at which losses can be realized also are greater. ETNs are generally similar to structured investments and hybrid instruments. For discussion of these investments and the risks generally associated with them, see “Hybrid Securities” and “Structured Investments” in this Statement of Additional Information. Floating Rate and Variable Rate Demand Notes. A Fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a bank’s prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Table of Contents - SAI 38 Illiquid Securities.As a non-principal strategy, a Fund may hold up to 15% of its net assets in securities that are illiquid at the time of purchase, which means that there may be legal or contractual restrictions on their disposition, or that there are no readily available market quotations for such a security.Illiquid securities present the risks that a Fund may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are generally no restrictions on a Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act (“Rule 144A securities”) will be considered liquid if determined to be so under procedures adopted by the Board of Trustees.Each Sub-Adviser is responsible for making the determination as to the liquidity of restricted securities (pursuant to the procedures adopted by the Board of Trustees).A Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a nationally recognized statistical rating organization (“NRSRO”); the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.If a restricted security is determined to be liquid, it will not be included within the category of illiquid securities.Investing in Rule 144A securities could have the effect of increasing the level of a Fund’s illiquidity to the extent that the Fund, at a particular point in time may be unable to find qualified institutional buyers interested in purchasing the securities.The Funds are permitted to sell restricted securities to qualified institutional buyers. Inflation-Protected Securities.A Fund may invest in U.S. Treasury Inflation Protected Securities (“U.S. TIPS”), which are debt securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. A Fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, a Fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If a Fund purchases in the secondary market U.S. TIPS whose principal values have been adjusted upward due to inflation since issuance, the Fund may experience a loss if there is a subsequent period of deflation. A Fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. Table of Contents - SAI 39 The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond’s inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the Fund holds the security, the Fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when a Fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company (“RIC”) and to eliminate any fund-level income tax liability under the Code. Infrastructure Investments.A Fund may invest in securities and other obligations of U.S. and non-U.S. issuers providing exposure to infrastructure investment.Infrastructure investments may be related to physical structures and networks that provide necessary services to society, such as transportation and communications networks, water and energy utilities, and public service facilities.Securities, instruments and obligations of infrastructure-related companies and projects are more susceptible to adverse economic or regulatory occurrences affecting their industries.Infrastructure companies may be subject to a variety of factors that may adversely affect their business or operations, including high interest costs in connection with capital construction programs, high leverage, costs associated with environmental and other regulations, the effects of economic slowdown, surplus capacity, increased competition from other providers of services, uncertainties concerning the availability of fuel at reasonable prices, the effects of energy conservation policies and other factors.Infrastructure companies and projects also may be affected by or subject to (i) regulation by various government authorities, including rate regulation; (ii) service interruption due to environmental, operational or other mishaps; (iii) the imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards; and (iv) general changes in market sentiment towards infrastructure and utilities assets. Initial Public Offerings.A Fund may purchase debt or equity securities in initial public offerings (“IPOs”). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the Fund may hold securities purchased in an IPO for a very short period of time. As a result, the Fund’s investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the Fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the Fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of DoubleLine Funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the Fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the Fund is able to do so. In addition, as the Fund increases in size, the impact of IPOs on the Fund’s performance will generally decrease. There can be no assurance that investments in IPOs will improve the Fund’s performance. Table of Contents - SAI 40 Private Funds.A Fund may also invest in private investment funds, vehicles, or structures such as “hedge funds” or private equity funds.Private funds may utilize leverage without limit and, to the extent a Fund invests in private funds that utilize leverage, the Fund will indirectly be exposed to the risks associated with that leverage and the values of its shares may be more volatile as a result.If a fund or investment pool in which a Fund invests is not publicly offered or there is no public market for its shares, the Fund may be prohibited by the terms of its investment from selling its shares in the fund or pool, or may not be able to find a buyer for those shares at an acceptable price.Securities issued by Private Funds are generally issued in private placements and are restricted securities.An investment in a Private fund may be highly volatile and difficult to value.A Fund would bear its pro rata share of the expenses of any Private fund in which it invests.See “Private Placement and Restricted Securities” below. Private Placement and Restricted Securities.A Fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, a Fund could find it more difficult to sell such securities when a Sub-Adviser believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing a Fund’s net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often “restricted securities,” i.e., securities which cannot be sold to the public without registration under the Securities Act or the availability of an exemption from registration (such as Rules 144 or 144A), or which are “not readily marketable” because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for a Fund to sell them promptly at an acceptable price. A Fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of a Sub-Adviser may at times play a greater role in valuing these securities than in the case of publicly traded securities. Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. A Fund may be deemed to be an “underwriter” for purposes of the Securities Act when selling restricted securities to the public, and in such event the Fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the Prospectuses forming a part of it, is materially inaccurate or misleading. Table of Contents - SAI 41 Real Estate Investment Trusts (“REITs”).A Fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the Fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The Fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the Fund’s own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators’ management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. A Fund’s investment in a REIT may require the Fund to accrue and distribute income not yet received or may result in the Fund making distributions that constitute a return of capital to Fund shareholders for federal income tax purposes. In addition, distributions attributable to REITs made by the Fund to Fund shareholders will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities.Certain securities held by a Fund may permit the issuer at its option to “call” or redeem its securities. If an issuer were to redeem securities held by a Fund during a time of declining interest rates, the Fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Short Sales.Short sales are transactions in which a Fund sells a security it does not own, in anticipation of a decline in the market value of that security.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing it at the market price at or prior to the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to repay the lender any dividends or interest that accrue during the period of the loan.To borrow the security, the Fund also may be required to pay a premium, which would increase the cost of the security sold.The net proceeds of the short sale will be retained by the broker (or by the Fund’s custodian in a special custody account), to the extent necessary to meet margin requirements, until the short position is closed out.The Fund also will incur transaction costs in effecting short sales. A Fund will incur a loss as a result of the short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.A Fund will generally realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest, or expenses the Fund may be required to pay in connection with a short sale.An increase in the value of a security sold short by the Fund over the price at which it was sold short will result in a loss to the Fund.There can be no assurance that the Fund will be able to close out the position at any particular time or at an acceptable price.A Fund’s ability to engage in short sales may from time to time be limited or prohibited because of the inability to borrow certain securities in the market, legal restrictions on short sales, or other reasons. Table of Contents - SAI 42 Special Purpose Acquisition Companies.A Fund may invest in stock, warrants, and other securities of special purpose acquisition companies (“SPACs”) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition meeting the SPAC’s requirements is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entity’s shareholders. Because SPACs and similar entities have no operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entity’s management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale.A Fund’s affiliates may create a SPAC for purchase by the Fund to assist the Fund in purchasing certain assets not otherwise available to the Fund. Structured Investments.A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (“structured securities”) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Warrants.A Fund may invest in warrants, which are instruments that give the Fund the right to purchase certain securities from an issuer at a specific price (the “strike price”) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. Table of Contents - SAI 43 In addition to warrants on securities, a Fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices (“index warrants”). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the Fund were not to exercise an index warrant prior to its expiration, then the Fund would lose the amount of the purchase price paid by it for the warrant. A Fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of a Fund’s use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit a Fund’s ability to exercise the warrants at such time, or in such quantities, as the Fund would otherwise wish to do. Zero-Coupon and Payment-in-Kind Bonds.A Fund may invest without limit in so-called “zero-coupon” bonds and “payment-in-kind” bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest currently in cash. The Fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though the investments do not make any current interest payments. Thus, it may be necessary at times for the Fund to liquidate other investments in order to satisfy its distribution requirements under the Code. PORTFOLIO TURNOVER Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of a Sub-Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions. 44 MANAGEMENT The Board of Trustees of the Trust is responsible for oversight of the activities of the Trust’s service providers and officers.The Board approves all significant agreements between the Trust and persons or companies furnishing services to it, including the agreements with the Adviser, Sub-Advisers, Administrator, Custodian and Transfer Agent, each as defined below.The day-to-day operations of the Trust are delegated to its officers, subject to the Funds’ investment objectives, strategies and policies and to the general supervision of the Board. The Trustees and officers of the Trust, their ages, and positions with the Trust, terms of office with the Trust and length of time served, their business addresses and principal occupations during the past five years and other directorships held are set forth in the table below. Unless noted otherwise, each person has held the position listed for a minimum of five years. Name, Address, and Age Position Held* Length of Time Served** Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee (1) Other Directorships Held by Trustee Over the Last Five Years Non-interested Trustees Gary E. Gigot c/o Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 62 Trustee Since Inception, February 2012 General Partner, Frazier Technology Partners; and individual investor and advisor to early-stage start-up companies. 19 Board Member of Aprimo, Aveso, Clearsight, Docusign, and OnRequest Images. Phillip O. Peterson c/o Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 67 Trustee Since Inception, February 2012 Retired; Former partner at KPMG, servicing mutual fund clients for 29 years. 19 Independent Trustee, The William Blair Mutual Funds and The Hartford Group of Mutual Funds Brian V. Turner c/o Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 52 Trustee Since Inception, February 2012 Retired; Former CFO of CoinStar, 2003-2009. 19 Board member of MicroVision, Inc. Robert G. Wolfe c/o Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 55 Trustee Since Inception, February 2012 Former Managing Partner of Northwest Venture Associates, 2005 -2008. 19 Board Member of Asian Coast Development (Chairman), Darigold Inc., Montgomery & Co., TangoWire Corporation, and Washington Bancorp (Vice Chairman). Table of Contents - SAI 45 Name, Address, and Age Position Held* Length of Time Served** Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee (1) Other Directorships Held by Trustee Over the Last Five Years Interested Trustee and Officer(2) Thomas M. Marra Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 53 Trustee and Chairman Since Inception, February 2012 President and Chief Executive Officer of Symetra Financial Corporation and its insurance subsidiaries, 2010-Present; President and Chief Operating Officer of The Hartford Financial Services Group, Inc. (“The Hartford”), 2007-2009; COO of Hartford Life, Inc., 2000-2008; President of Hartford Life, Inc., 2002-2008. 19 Director, The Hartford and Director, Hartford Life, Inc. until 2009.Past chairman of the Board of the American Council of Life Insurers and National Association of Variable Annuities (now known as the Insured Retirement Institute). Director, St. Bonaventure University and the Cal Ripken, Sr., Foundation. Table of Contents - SAI 46 Name, Address, and Age Position Held* Length of Time Served** Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee (1) Other Directorships Held by Trustee Over the Last Five Years Officers Glenn Black Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 51 Treasurer Since Inception, February 2012 Vice President, Tax, Symetra Financial Corporation, 2010-Present; Various Tax Leadership Roles, TIAA-CREF and ING Americas, 1998-2010. N/A N/A Colleen M. Murphy Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 50 Principal Financial and Accounting Officer Since Inception, February 2012 Various positions, but most recently, Controller and Senior Vice President, Symetra Financial Corporation, 1990-Present. N/A N/A David S. Goldstein Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 57 Vice President Since Inception, February 2012 Senior Vice President, General Counsel, and Secretary, Symetra Financial Corporation, 2011–Present; Various legal positions, but most recently, Partner, Sutherland Asbill & Brennan, LLP, 1989-2011. N/A N/A Daniel R. Guilbert Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 38 President and Chief Executive Officer Since September 2012 Executive Vice President, Symetra Life Insurance Company, 2010-Present; Chief Risk Officer, Aviva North America, 2010; Various Senior Risk Management and Product Management Roles, Hartford Life Insurance Company, 1996- 2010. N/A N/A Kevin Knull Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 39 Vice President Since Inception, February 2012 Senior Vice President, Registered Investments, Symetra Financial Corporation, 2011-Present; CEO, Invest for Less, 2010-2011; CEO, the Knull Group, LLC, 2001-2011; Various Sales Leadership Positions, Hartford Financial Services Group, Inc., 2001-2010 N/A N/A Table of Contents - SAI 47 Name, Address, and Age Position Held* Length of Time Served** Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee (1) Other Directorships Held by Trustee Over the Last Five Years Officers Gregory Lyons Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 51 Vice President Since Inception, February 2012 Vice President, Registered Investments, Symetra Financial Corporation, January 2012-Present; Investment consultant, Gregory Lyons, PLLC, 2011; Various positions, but most recently, U.S. General Counsel, Russell Investment Management Company, 1994-2010. N/A N/A Michael Murphy Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 45 Chief Compliance Officer and Anti-Money Laundering Compliance Officer Since Inception, May 2012 Various positions, but most recently, Vice President, Compliance, Symetra Financial Corporation, 2003-present. N/A N/A Jacqueline M Veneziani Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 47 Secretary Since Inception, February 2012 Various positions, but most recently, Vice President and Associate General Counsel, Symetra Life Insurance Company and First Symetra National Life Insurance Company of New York; Secretary, Symetra Investment Services Inc. and Symetra Securities, Inc., 1998-present. N/A N/A Michael E. James Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 55 Assistant Secretary Since Inception, February 2012 Various positions, but most recently, Assistant Vice President/Director, Banking and Investment Services, Symetra Life Insurance Company, 2005-present. N/A N/A Julie M. Bodmer Symetra Financial Corp. 777 108th Ave NE, Suite 1200 Bellevue, Washington 98004 Age: 53 Assistant Secretary Since Inception, February 2012 Various positions, but most recently, Assistant General Counsel and Assistant Secretary, Symetra Financial Corporation, 2001-present. N/A N/A The Trustees of the Trust who are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). Mr. Marra is an “interested person” of the Trust as defined by the 1940 Act. Table of Contents - SAI 48 Compensation Set forth below is the compensation to be paid by the Trust to each Independent Trustee: $20,000 annual retainer; $4,000 per Board meeting attended; $1,000 per committee meeting attended; $2,000 annual compensation for committee chairmanship; and $500 per telephonic meeting attended.The Lead Independent Trustee will also receive $2,000 annual compensation.The Trustees also receive reimbursement from the Trust for reasonable expenses incurred in connection with Trust business.The Trust has no pension or retirement plan.No other entity affiliated with the Trust pays any compensation to the Trustees. Name of Person, Position Aggregate Compensation from the Funds (pro rata basis) Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Trust Paid to Trustees Gary E. Gigot - - Phillip O. Peterson - - Brian V. Turner - - Robert G. Wolfe - - Thomas M. Marra(1) - (1) Mr. Marra is an “interested person” of the Trust as defined by the 1940 Act.Accordingly, he does not receive compensation from the Trust. Additional Information Concerning Our Board of Trustees The Role of the Board The Board provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust, such as the Trust’s Adviser, Sub-Advisers, Distributor, Administrator, Custodian, and Transfer Agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the Adviser, Sub-Advisers, Distributor, Administrator, Custodian and Transfer Agent.The Board has appointed various senior individuals of the Adviser as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters.Some of these reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet in person or by phone with Trust officers in less formal settings, between formal “Board Meetings,” to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust, and the Board’s oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.It has established three standing committees, an Audit Committee and a Nominating and Governance Committee, which are discussed in greater detail under “Board Committees”, below.Eighty percent (80%) of the members of the Board are Independent Trustees, which are Trustees that are not affiliated with the Adviser, Sub-Advisers or its affiliates or any other investment adviser in the Trust, and each of the Audit Committee, Compliance Committee, and the Nominating and Governance Committee is comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. Table of Contents - SAI 49 The Board reviews its structure annually.The Board is currently composed of five Trustees, including four Independent Trustees.The Board has appointed Mr. Marra to serve in the role of Chairman.He is also President and Chief Executive Officer of Symetra Financial Corporation, the parent company of the Adviser.The Independent Trustees have designated Mr. Turner as the Lead Independent Trustee.The Lead Independent Trustee participates in the preparation of agendas for the Board meetings.The Lead Independent Trustee also acts as a liaison between the Trust’s officers, other Trustees, the Advisor, other service providers and counsel to the Independent Trustees.The Lead Independent Trustee may also perform such other functions as may be requested by the other Independent Trustees from time to time. The Board has determined that the appointment of a Lead Independent Trustee, the function and composition of the Audit Committee, the Compliance Committee and the Nominating and Governance Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairman’s status as an Interested Trustee.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Compliance Committee meets regularly with the Chief Compliance Officer to discuss compliance and operational risks.The Audit Committee meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the Advisor and portfolio managers as to investment risks as well as other risks that may be also discussed in the Audit Committee and the Compliance Committee. The actual day-to-day risk management function resides with the Trust officers, the Adviser and the other service providers to the Trust.Although the risk management policies of the Trust, the Adviser and the other service providers are designed to be effective, it is not possible to identify all risks that may affect the Trust, and that it is not possible to develop processes or controls to eliminate all risks and their possible effects. Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their service as Trustees of the Trust in light of the Trust’s business and structure.Each of the Trustees has substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and access information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, each of the Trustees has served on boards for organizations other than the Trust.The Board annually conducts a self-assessment wherein the effectiveness of the Board and its Committee structure is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each particular Trustee and certain of their Trustee Attributes. The information provided below, and in the table above, is not all-inclusive.Many Trustee Attributes involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Table of Contents - SAI 50 Mr. Marra.Mr. Marra is the President and Chief Executive Officer of Symetra Financial Corporation, the parent company of the Adviser.He has extensive experience in the financial services industry and has served on other mutual fund boards, including as Chairman. Mr. Gigot.Mr. Gigot has extensive experience in the marketing and advertising industries, including senior positions at technology companies, and significant experience in the venture capital industry, including successful investments in emerging technologies businesses.Mr. Gigot currently serves on a number of other Boards. Mr. Peterson.Mr. Peterson has experience serving as a director, and as the Chairman of the Audit Committees, of a number of registered investment companies.Mr. Peterson also has extensive experience as a certified public accountant and has provided accounting services to numerous mutual funds and investment management firms. Mr. Turner.Mr. Turner has extensive business and executive experience, including several prior executive positions at publicly-traded and privately held companies.Mr. Turner also currently serves on a number of other Boards. Mr. Wolfe.Mr. Wolfe has extensive experience in the financial services industry, international finance and corporate governance.Mr. Wolfe currently serves on numerous other Boards. Board Committees The Trust has established the following three standing committees: the Audit Committee, the Compliance Committee and the Nominating and Governance Committee.Each committee is comprised solely of all of the Independent Trustees and is responsible for assisting the Board in its oversight functions, including the Board’s oversight of the risks the Trust faces.There is no assurance, however, that the Board’s committee structure will prevent or mitigate risks in actual practice.The Trust’s committee structure is specifically not intended or designed to prevent or mitigate each Fund’s investment risks.Each Fund is designed for investors that are prepared to accept investment risk, including the possibility that as yet unforeseen risks may emerge in the future.Because the Trust commenced operations on May 1, 2012, none of the committees met during the last fiscal year. The function of the Audit Committee, with respect to each series of the Trust, is to review the scope and results of the audit and any matters bearing on the audit or the Trust’s financial statements and to ensure the integrity of the Trust’s pricing and financial reporting.The purpose of the Compliance Committee is to assist the Board in its oversight of the administration of the Trust’s compliance program, including regularly meeting with the Trust’s Chief Compliance Officer. The Nominating and Governance Committee is responsible for seeking and reviewing candidates for consideration as nominees for Trustees as is considered necessary from time to time. The Nominating and Governance Committee will consider nominees recommended by shareholders.Recommendations for consideration by the Nominating and Governance Committee should be sent to the Secretary of the Trust in writing together with the appropriate biographical information concerning each such proposed Nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required biographical information, must be delivered to and received by the Secretary of the Trust at the principal executive offices of the Trust not later than 60 days’ prior to the shareholder meeting at which any such nominee would be voted on. Table of Contents - SAI 51 Trustee Ownership of Fund Shares and Other Interests No Trustee beneficially owned shares of the Funds as of the calendar year ended December 31, 2011, which is prior to the inception date of the Funds. As of December 31, 2011, neither the Independent Trustees nor members of their immediate family, own securities beneficially or of record in the Adviser, any of the Sub-Advisers, the Distributor, as defined below, or an affiliate of the Adviser, Sub-Advisers or Distributor.Accordingly, neither the Independent Trustees nor members of their immediate family, have direct or indirect interest, the value of which exceeds $120,000, in the Adviser, Sub-Advisers, the Distributor or any of their affiliates.In addition, during the two most recently completed calendar years, neither the Independent Trustees nor members of their immediate families have conducted any transactions (or series of transactions) in which the amount involved exceeds $120,000 and to which the Adviser, Sub-Advisers, the Distributor or any affiliate thereof was a party. Control Persons, Principal Shareholders, and Management Ownership A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control.Shareholders with a controlling interest could affect the outcome of voting or the direction of management of the Fund. Since the Funds were not operational prior to the date of this SAI, there were no principal shareholders or control persons and the Trustees and officers of the Trust as a group did not own more than 1% of a Fund’s outstanding shares. THE FUNDS’ INVESTMENT ADVISER AND SUB-ADVISERS Adviser Symetra Investment Management, Inc. (the “Adviser”) acts as investment adviser to the Funds pursuant to a management agreement (the “Management Agreement”) with the Trust.The Adviser is controlled by Symetra Financial Corporation. In consideration of the services to be provided by the Adviser pursuant to the Management Agreement, the Adviser is entitled to receive an investment management fee from each Fund as follows: Fund Annual Management Fee (calculated daily and paid monthly) Total Return Fund 0.55% Emerging Markets Fund 0.90% Focused Fund 1.00% U.S. CORE Equity Fund 0.42% International Fund 0.60% 2016 (1942-1947) Fund 0.32% 2020 (1942-1947) Fund 0.32% 2024 (1942-1947) Fund 0.32% 2016 (1948-1952) Fund 0.32% 2020 (1948-1952) Fund 0.32% Table of Contents - SAI 52 Fund Annual Management Fee (calculated daily and paid monthly) 2024 (1948-1952) Fund 0.32% 2028 (1948-1952) Fund 0.32% 2016 (1953-1957) Fund 0.32% 2020 (1953-1957) Fund 0.32% 2024 (1953-1957) Fund 0.32% 2028 (1953-1957) Fund 0.32% 2020 (1958-1962) Fund 0.32% 2024 (1958-1962) Fund 0.32% 2028 (1958-1962) Fund 0.32% After its initial two year term, the Management Agreement continues in effect for successive annual periods so long as such continuation is specifically approved at least annually by the vote of (1)the Board (or a majority of the outstanding shares of a Fund), and (2)a majority of the Trustees who are not interested persons of any party to the Management Agreement, in each case, cast in person at a meeting called for the purpose of voting on such approval.The Management Agreement may be terminated at any time, without penalty, by either party to the Management Agreement upon a 60-day written notice and is automatically terminated in the event of its “assignment,” as defined in the 1940 Act. The Adviser shall provide the Trust directly or through investment Sub-Advisers with such investment research, advice and supervision as the Trust may from time to time consider necessary for the proper management of the assets of each Fund, shall furnish continuously an investment program for each Fund, shall determine from time to time which securities or other investments shall be purchased, sold or exchanged for the various Funds, including providing or obtaining such services as may be necessary in managing, acquiring or disposing of securities, cash or other investments. The Adviser shall supervise and oversee all custody, transfer agency, dividend disbursing, legal, accounting and administrative services by third parties that have contracted with the Trust to provide such services.The Adviser shall also be responsible for the performance of various business and administrative functions for the Trust including:(1) coordinating the efforts of the Trust’s counsel, independent counsel and independent auditors; (2) providing officers for the Trust; (3) providing clerical, secretarial and bookkeeping services, office supplies, office space and related services (including telephone and other utility services) to the Trust; (4) monitoring state and federal law as it may apply to the Trust or Funds; (5) planning, making preparations for and hosting meetings of the Board and Board committees; and (6) preparing information and reports for the Board. Though each Fund is responsible for its own operating expenses, the Adviser, in addition to contractually agreeing to waive 0.05% of its management fees, has contractually agreed to pay Fund expenses to the extent necessary to limit the Fund’s“Other Expenses” (excluding interest, taxes, brokerage commissions, capitalized expenditures, expenses related to short sales, expenses related to directed brokerage arrangements, AFFE, and extraordinary expenses) to the limits set forth in the Prospectus.Any waived management fees or Fund expenses paid by the Adviser may be recouped by the Adviser for three years from the date they were waived or paid, if the Adviser so requests, as long as the Fund can make the repayment while remaining within its Expense Cap.Fees waived or expenses paid by one Fund may only be recouped from that Fund and not any other Fund within the Trust. Proposed Reliance on Manager of Managers Order The Adviser and the Trust have applied for an exemptive order from the U.S. Securities and Exchange Commission (“SEC”) to operate under a manager of managers structure that would permit the Adviser, with the approval of the Board of Trustees, to appoint and replace sub-advisers, enter into sub-advisory agreements, and materially amend and terminate sub-advisory agreements on behalf of the Funds without shareholder approval (the “Manager of Managers Structure”). Under the Manager of Managers Structure, the Adviser will have ultimate responsibility, subject to oversight of the Board of Trustees, for overseeing the Trust’s sub-advisers and recommending to the Board their hiring, termination, or replacement. The SEC order does not apply to any sub-adviser that is affiliated with the Adviser. Notwithstanding the SEC exemptive order, adoption of the Manager of Managers Structure by a Fund also requires prior shareholder approval.Such approval has been obtained for each Fund from its initial shareholder.Thus, if the SEC order is obtained, the Funds will begin to operate under the Manager of Managers Structure immediately. Table of Contents - SAI 53 The Manager of Managers Structure will enable the Trust to operate with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approvals for matters relating to sub-advisers or sub-advisory agreements. Operation of a Fund under the Manager of Managers Structure will not: (1) permit management fees paid by a Fund to the Adviser to be increased without shareholder approval; or (2) diminish the Adviser’s responsibilities to a Fund, including the Adviser’s overall responsibility for overseeing the portfolio management services furnished by its sub-advisers. Contract Owners will be notified of any changes made to sub-advisers or sub-advisory agreements within 90 days of the change. Sub-Advisers DoubleLine Capital LP is the Sub-Adviser for the Total Return Fund and the Emerging Markets Fund pursuant to a Sub-Advisory Agreement with the Adviser and the Trust. Jeffrey E. Gundlach, the Chief Executive Officer and Chief Investment Officer of the DoubleLine Capital, LP, holds the largest number of limited partnership interests of the Sub-Adviser, and, combined with Philip A. Barach, the President of the Sub-Adviser are the majority limited partners of the Sub-Adviser. The Sub-Adviser issued limited partnership interests to affiliates of Oaktree Capital Management, L.P. pursuant to a binding agreement. The general partner of the Sub-Adviser is DoubleLine Capital GP LLC, an entity that is wholly owned by Jeffrey E. Gundlach.As a result, Mr. Gundlach may be deemed to control the Sub-Adviser. For its services as Sub-Adviser, DoubleLine Capital LP is entitled to receive a fee from the Advisor as shown below: Fund Annual Sub-Advisory Fee (calculated daily and paid monthly) Total Return Fund 0.40% Emerging Markets Fund 0.75% Yacktman Asset Management, L.P. is the Sub-Adviser for the Focused Fund pursuant to a Sub-Advisory Agreement with the Adviser and the Trust.Yacktman Asset Management, L.P. is a successor to Yacktman Asset Management Co., which was founded in 1992.Yacktman is majority owned by Affiliated Managers Group, Inc., a publicly traded asset management company (NYSE:AMG) with equity interests in a diverse group of highly regarded boutique investment management firms (“AMG”).The remaining interest in Yacktman is controlled by its management committee which consists of Donald Yacktman, Stephen Yacktman, Jason Subotky and Russell Wilkins.For its services as Sub-Adviser, Yacktman Asset Management, L.P. is entitled to receive a fee from the Advisor as shown below: Fund Annual Sub-Advisory Fee (calculated daily and paid monthly) Focused Fund 0.85% Dimensional Fund Advisors is the Sub-Adviser for the U.S. CORE Equity Fund and the International Fund pursuant to a Sub-Advisory Agreement with the Adviser and the Trust.Dimensional is organized as a Delaware limited partnership. Its general partner is Dimensional Holdings Inc., which together with Dimensional Holdings LLC (a wholly owned subsidiary of Dimensional Holdings Inc.) owns more than 98% of the partnership interest of Dimensional. David G. Booth, chairman and co-chief executive officer of Dimensional, is a principal owner of Dimensional Holdings Inc. The other owners primarily include Dimensional employees and directors.For its services as Sub-Adviser, Dimensional Fund Advisors is entitled to receive a fee from the Advisor as shown below: Table of Contents - SAI 54 Fund Annual Sub-Advisory Fee (calculated daily and paid monthly) U.S. CORE Equity Fund 0.27% on the first $100 million in assets 0.17% on all assets thereafter International Fund 0.45% on the first $100 million in assets 0.35% on all assets thereafter Russell Investment Management Company is the Sub-Adviser for the Pension Reserve Funds pursuant to a Sub-Advisory Agreement with the Adviser and the Trust. Russell Investment Management Company is organized as a corporation under the laws of the State of Washington and is a wholly-owned subsidiary of Frank Russell Company doing business as Russell Investments (“FRC” or “Russell”). Russell is a subsidiary of The Northwestern Mutual Life Insurance Company (“Northwestern Mutual”). As of December31,2011, Nippon Life Insurance Company of Japan held a 5% equity stake in Russell. For its services as Sub-Adviser, Russell Investment Management Company is entitled to receive a fee from the Advisor as shown below: Fund Annual Sub-Advisory Fee (calculated daily and paid monthly) 2016 (1942-1947) Fund 0.17% 2020 (1942-1947) Fund 0.17% 2024 (1942-1947) Fund 0.17% 2016 (1948-1952) Fund 0.17% 2020 (1948-1952) Fund 0.17% 2024 (1948-1952) Fund 0.17% 2028 (1948-1952) Fund 0.17% 2016 (1953-1957) Fund 0.17% 2020 (1953-1957) Fund 0.17% 2024 (1953-1957) Fund 0.17% 2028 (1953-1957) Fund 0.17% 2020 (1958-1962) Fund 0.17% 2024 (1958-1962) Fund 0.17% 2028 (1958-1962) Fund 0.17% Each Sub-Adviser has agreed to furnish continuously an investment program for the Fund that it sub-advises and shall determine from time to time in its discretion the securities and other investments to be purchased or sold or exchanged and what portions of the Fund shall be held in various securities, cash or other investments.In this connection, each Sub-Adviser shall provide the Adviser and the officers and trustees of the Trust with such reports and documentation as the latter shall reasonably request regarding the Sub-Adviser’s management of the Fund assets.Each Sub-Adviser shall carry out its responsibilities in compliance with:(a) the Fund’s investment objective, policies and restrictions as set forth in the Trust’s current registration statement, (b) such policies or directives as the Trust’s trustees may from time to time establish or issue and communicate to the Sub-Adviser in writing, and (c) applicable law and related regulations. Table of Contents - SAI 55 Portfolio Managers The following section provides information regarding each portfolio manager’s compensation, other accounts managed, material conflicts of interests, and any ownership of securities in the Funds for which they sub-advise.Each portfolio manager or team member is referred to as a portfolio manager below.The portfolio managers are shown together in this section only for ease in presenting the information and should not be viewed for purposes of comparing the portfolio managers or their firms against one another.Each firm is a separate entity that may employ different compensation structures and may have different management requirements, and each portfolio manager may be affected by different conflicts of interest. Other Accounts Managed by Portfolio Managers The table below identifies, for each portfolio manager of each Fund, the number of accounts managed (excluding the Funds) and the total assets in such accounts, within each of the following categories: registered investment companies, other pooled investment vehicles, and other accounts.To the extent that any of these accounts are based on account performance, this information is reflected in separate tables below.Information in all tables is shown as of the January31, 2012.Asset amounts are approximate and have been rounded. Fund and Portfolio Manager (Firm) Registered Investment Companies (excluding the Funds) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts (millions) Number of Accounts Total Assets in the Accounts (millions) Number of Accounts Total Assets in the Accounts (millions) Total Return Fund DoubleLine Capital LP Philip Barach 4 1 26 $ 2,331.8 Jeffrey Gundlach 8 1 26 $ 2,331.8 Emerging Markets Fund DoubleLine Capital LP Luz Padilla 5 0 $0 3 Focused Fund Yacktman Asset Management, L.P. Donald Yacktman 3 5 41 (wrap fee programs which cover approximately 1,200 clients) Stephen Yacktman 3 5 41 (wrap fee programs which cover approximately 1,200 clients) Russell Wilkins 1 5 41 (wrap fee programs which cover approximately 1,200 clients) Jason Subotky 3 5 41 (wrap fee programs which cover approximately 1,200 clients) Table of Contents - SAI 56 Fund and Portfolio Manager (Firm) Registered Investment Companies (excluding the Funds) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts (millions) Number of Accounts Total Assets in the Accounts (millions) Number of Accounts Total Assets in the Accounts (millions) U.S. CORE Equity Fund Dimensional Fund Advisors LP Joseph H. Chi 40 8 28 Jed S. Fogdall 40 8 28 Henry F. Gray* 0 $0 0 $0 0 $0 International Fund Dimensional Fund Advisors LP Karen Umland 40 8 28 Joseph H. Chi 40 8 28 Jed S. Fogdall 40 8 28 $9,135 Henry F. Gray* 0 $0 0 $0 0 $0 Pension Reserve Funds Russell Investment Management Co. Kelly Mainelli 6 7 1 * As of January 31, 2012, Henry F. Gray did not share day-to-day responsibility for the oversight of accounts advised by Dimensional Fund Advisors LP; consequently, information about “other accounts” is not presented for Mr. Gray. The following table reflects information regarding accounts for which the portfolio manager has day-to-day management responsibilities and with respect to which the advisory fee is based on account performance.The Funds’ portfolio managers not listed below reported that they do not provide day-to-day management of accounts with performance-based advisory fees.Information is shown as of the most recent practicable date January31, 2012.Asset amounts are approximate and have been rounded. Other Accounts That Pay Performance-Based Advisory Fees Managed by Portfolio Managers Fund and Portfolio Manager (Firm) Registered Investment Companies (excluding the Funds) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts (millions) Number of Accounts Total Assets in the Accounts (millions) Total Return Fund DoubleLine Capital LP Philip Barach 0 $0 1 0 $0 Jeffrey Gundlach 0 $0 1 0 $0 Emerging Markets Fund DoubleLine Capital LP Luz Padilla 0 $0 0 $0 0 $0 Focused Fund Yacktman Asset Management, L.P. Donald Yacktman 0 $0 0 $0 0 $0 Stephen Yacktman 0 $0 0 $0 0 $0 Russell Wilkins 0 $0 0 $0 0 $0 Jason Subotky 0 $0 0 $0 0 $0 Table of Contents - SAI 57 Fund and Portfolio Manager (Firm) Registered Investment Companies (excluding the Funds) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts (millions) Number of Accounts Total Assets in the Accounts (millions) U.S. Core Equity Fund Dimensional Fund Advisors LP Joseph H. Chi 0 $0 0 0 1 Jed S. Fogdall 0 $0 0 0 1 Henry F. Gray* 0 $0 0 $0 0 $0 International Fund Dimensional Fund Advisors LP Karen Umland 0 $0 0 0 1 Joseph H. Chi 0 $0 0 0 1 Jed S. Fogdall 0 $0 0 0 1 Henry F. Gray* 0 $0 0 $0 0 $0 Pension Reserve Funds Russell Investment Management Co. Kelly Mainelli 0 $0 0 $0 0 $0 * As of January 31, 2012, Henry F. Gray did not share day-to-day responsibility for the oversight of accounts advised by Dimensional Fund Advisors LP; consequently, information about “other accounts” is not presented for Mr. Gray. Material Conflicts of Interest Actual or apparent material conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities with respect to more than one investment account or in other circumstances. Portfolio managers of each of the following Sub-Advisers who manage other investment accounts in addition to one or more of the Funds may be presented with the potential conflicts described below. DoubleLine Sub-Adviser to the Total Return Fund and Emerging Markets Fund From time to time, potential and actual conflicts of interest may arise between a portfolio manager’s management of the investments of a Fund, on the one hand, and the management of other accounts, on the other.Potential and actual conflicts of interest also may result because of the Sub-Adviser’s other business activities. Other accounts managed by a portfolio manager might have similar investment objectives or strategies as the Funds, be managed (benchmarked) against the same index a Fund tracks, or otherwise hold, purchase, or sell securities that are eligible to be held, purchased or sold by the Funds. The other accounts might also have different investment objectives or strategies than the Funds. Knowledge and Timing of Fund Trades. A potential conflict of interest may arise as a result of the portfolio manager’s management of a Fund. Because of their positions with the Funds, the portfolio managers know the size, timing and possible market impact of a Fund’s trades. It is theoretically possible that a portfolio manager could use this information to the advantage of other accounts under management, and also theoretically possible that actions could be taken (or not taken) to the detriment of a Fund. Investment Opportunities. A potential conflict of interest may arise as a result of the portfolio manager’s management of a number of accounts with varying investment guidelines. Often, an investment opportunity may be suitable for both a Fund and other accounts managed by the portfolio manager, but securities may not be available in sufficient quantities for both the Fund and the other accounts to participate fully. Similarly, there may be limited opportunity to sell an investment held by a Fund and another account. The Sub-Adviser has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time. Table of Contents - SAI 58 Under the Sub-Adviser’s allocation procedures, investment opportunities are allocated among various investment strategies based on individual account investment guidelines, the Sub-Adviser’s investment outlook, cash availability and a series of other factors. The Sub-Adviser has also adopted additional internal practices to complement the general trade allocation policy that are designed to address potential conflicts of interest due to the side-by-side management of the Funds and certain pooled investment vehicles, including investment opportunity allocation issues. Conflicts potentially limiting a Fund’s investment opportunities may also arise when the Fund and other clients of the Sub-Adviser invest in different parts of an issuer’s capital structure, such as when the Fund owns senior debt obligations of an issuer and other clients own junior tranches of the same issuer. In such circumstances, decisions over whether to trigger an event of default, over the terms of any workout, or how to exit an investment may result in conflicts of interest. In order to minimize such conflicts, a portfolio manager may avoid certain investment opportunities that would potentially give rise to conflicts with other clients of the Sub-Adviser or the Sub-Adviser may enact internal procedures designed to minimize such conflicts, which could have the effect of limiting a Fund’s investment opportunities. Additionally, if the Sub-Adviser acquires material non-public confidential information in connection with its business activities for other clients, a portfolio manager or other investment personnel may be restricted from purchasing securities or selling certain securities for a Fund or other clients. When making investment decisions where a conflict of interest may arise, the Sub-Adviser will endeavor to act in a fair and equitable manner between a Fund and other clients; however, in certain instances the resolution of the conflict may result in the Sub-Adviser acting on behalf of another client in a manner that may not be in the best interest, or may be opposed to the best interest, of a Fund. Performance Fees and Personal Investments. A portfolio manager may advise certain accounts with respect to which the advisory fee is based entirely or partially on performance or in respect of which the portfolio manager may have made a significant personal investment. Such circumstances may create a conflict of interest for the portfolio manager in that the portfolio manager may have an incentive to allocate the investment opportunities that he or she believes might be the most profitable to such other accounts instead of allocating them to a Fund. The Sub-Adviser has adopted policies and procedures reasonably designed to allocate investment opportunities between the Funds and performance fee based accounts on a fair and equitable basis over time. Yacktman Sub-Adviser to the Focused Fund The portfolio managers of the Sub-Adviser are often responsible for managing other accounts.The Sub-Adviser typically assigns accounts with similar investment strategies to the portfolio managers to mitigate the potentially conflicting investment strategies of accounts.Other than potential conflicts between investment strategies, the side-by-side management of both the Fund and other accounts may raise potential conflicts of interest due to the interest held by the Sub-Adviser or one of its affiliates in an account and certain trading practices used by the portfolio managers (for example, cross trades between a Fund and another account and allocation of aggregated trades).The Sub-Adviser has developed policies and procedures reasonably designed to mitigate those conflicts.In particular, the Sub-Adviser has adopted policies limiting the ability of portfolio managers to cross securities between Fund and policies designed to ensure the fair allocation of securities purchased on an aggregated basis. Table of Contents - SAI 59 Dimensional Sub-Adviser to the U.S. CORE Equity Fund and International Fund Actual or apparent conflicts of interest may arise when a portfolio manager has the primary day-to-day responsibilities with respect to more than one fund and other accounts. Other accounts include registered mutual funds (other than each Fund or other Symetra-affiliated mutual funds), other unregistered pooled investment vehicles, and other accounts managed for organizations and individuals (collectively, “Accounts”). An Account may have similar investment objectives to a Fund, or may purchase, sell, or hold securities that are eligible to be purchased, sold, or held by that Fund.Actual or apparent conflicts of interest include: o Time Management. The management of multiple Accounts may result in a portfolio manager devoting unequal time and attention to the management of each fund and/or Account. The Sub-Adviser seeks to manage such competing interests for the time and attention of portfolio managers by having portfolio managers focus on a particular investment discipline. Certain Accounts managed by a portfolio manager are managed using the same investment models that are used in connection with the management of the Fund. o Investment Opportunities. It is possible that at times identical securities will be held by more than one Account. However, positions in the same security may vary and the length of time that any Account may choose to hold its investment in the same security may likewise vary. If a portfolio manager identifies a limited investment opportunity that may be suitable for more than one Account, the Fund may not be able to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible Accounts. To deal with these situations, the Sub-Adviser has adopted procedures for allocating portfolio transactions across multiple Accounts. o Broker Selection. With respect to securities transactions for a Fund, the Sub-Adviser determines which broker to use to execute each order, consistent with its duty to seek best execution of the transaction. However, with respect to certain Accounts (such as separate accounts), a Sub-Adviser may be limited by the client with respect to the selection of brokers or may be instructed to direct trades through a particular broker. In these cases, the Sub-Adviser or its affiliates may place separate, non-simultaneous, transactions for a Fund and another Account that may temporarily affect the market price of the security or the execution of the transaction, or both, to the detriment of the Fund or the Account. o Performance-Based Fees. For some Accounts, a Sub-Adviser may be compensated based on the profitability of the Account, such as by a performance-based management fee. These incentive compensation structures may create a conflict of interest for the Sub-Adviser with regard to Accounts where the Sub-Adviser is paid based on a percentage of assets because the portfolio manager may have an incentive to allocate securities preferentially to the Accounts where the Sub-Adviser might share in investment gains. o Investment in a Fund or Account. A portfolio manager or his/her relatives may invest in an Account that he or she manages and a conflict may arise where he or she may therefore have an incentive to treat the Account in which the portfolio manager or his/her relatives invest preferentially as compared to the Fund or other Accounts for which he or she has portfolio management responsibilities. The Sub-Adviser has adopted certain compliance procedures that are reasonably designed to address these types of conflicts. However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. Table of Contents - SAI 60 Russell Investment Management Company Sub-Adviser to the Pension Reserve Funds Portfolio managers are compensated by the Sub-Adviser with salaries, bonuses (paid in cash), profit sharing contributions and in some cases participation in a long-term incentive plan. Salaries are fixed annually and are driven by the market place. Compensation is not affected by an increase in fund assets.Bonuses are assessed by senior management, based on the following: · Qualitative measures, such as a portfolio manager’s quality of decisions made for the accounts, contributions to client services efforts and improvement of the Sub-Adviser’s investment process. · Quantitative measures (fund performance).Portfolio managers receive a quantitative performance assessment score for the funds they manage. The score is predominantly based on 1-year and 3-year measurement horizons. A two year horizon may be used for a fund that does not have 3 years of performance history. Performance for each fund is equally assessed relative to the fund’s index benchmark and relevant peer group. Fund weightings for each portfolio manager are determined at the beginning of each yearly assessment period and signed off by the asset class chief investment officer. A portfolio manager may be responsible for one or more funds. These Funds and the assessment weighting for each fund is recorded in a central system at the beginning of the assessment period. Each fund may have an equal weight, it could be asset weighted, it could be a combination, or it could be a custom set of applicable weights. Importantly, the assessment weighting for each fund is approved by the asset class chief investment officers at the beginning of the assessment period. The central system tracks the performance of the allocations throughout the assessment period and delivers a score at the end to be used in the portfolio manager’s evaluation. In determining the relevant peer group, senior management assigns the peer group which in their judgment most closely represents the habitat of the fund. The portfolio manager does not choose the peer group. Portfolio manager evaluations, salary and bonus recommendations are conducted and reviewed by asset class chief investment officers. Russell's compensation committee approves salaries and bonuses after the asset class chief investment officers’ recommendations have been reviewed by the Global Chief Investment Officer. Profit sharing contributions are typically made quarterly and are calculated as a percentage of the portfolio manager’s salary. The percentage is fixed and is the same percentage for all of the Sub-Adviser employees who receive profit sharing contributions. The long-term incentive plan provides key professionals with future cash payments the value of which is tied to Russell’s financial performance. Awards under the long-term incentive plan are based on expected future contribution to the success of Russell. The assessment of expected future contribution is qualitative in nature and is determined by a portfolio manager’s manager and approved by senior executives. Portfolio managers earning over a specified amount of cash compensation (salary plus bonus) are eligible to participate in the deferred compensation plan which allows the portfolio manager to elect to defer a portion of her/his cash compensation. Deferred amounts earn the return of an asset allocated mix of funds of Russell Investment Funds selected by the portfolio manager.The Sub-Adviser believes the compensation to be paid is adequate to attract and retain high caliber professionals and that the proposed compensation structure of the portfolio managers for a fund aligns with the interests of the fund and the fund’s shareholders. Table of Contents - SAI 61 Compensation Structure and Methods The following section describes the structure of, and the methods used to determine the different types of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements) for each of the Funds’ portfolio managers as of the most recent practicable date. DoubleLine Capital LP Sub-Adviser to the Total Return Fund and Emerging Markets Fund Compensation The overall objective of the compensation program for portfolio managers is for the Sub-Adviser to attract competent and expert investment professionals and to retain them over the long-term. Compensation is comprised of several components which, in the aggregate are designed to achieve these objectives and to reward the portfolio managers for their contribution to the success of their clients and the Sub-Adviser. Portfolio managers are compensated through a combination of base salary, discretionary bonus and equity participation in the Sub-Adviser. Bonuses and equity generally represent most of the portfolio managers’ compensation. However, in some cases, portfolio managers may have a profit sharing interest in the revenue or income related to the areas for which the portfolio managers are responsible. Such profit sharing arrangements can comprise a significant portion of a portfolio manager’s overall compensation. Salary. Salary is agreed to with managers at time of employment and is reviewed from time to time. It does not change significantly and often does not constitute a significant part of a portfolio manager’s compensation. Discretionary Bonus/Guaranteed Minimums. Portfolio managers receive discretionary bonuses. However, in some cases, pursuant to contractual arrangements, some portfolio managers may be entitled to a mandatory minimum bonus if the sum of their salary and profit sharing does not reach certain levels. Equity Incentives. Portfolio managers participate in equity incentives based on overall firm performance of the Sub-Adviser, through direct ownership interests in the Sub-Adviser or participation in stock option or stock appreciation plans of Sub-Adviser. These ownership interests or participation interests provide eligible portfolio managers the opportunity to participate in the financial performance of the Sub-Adviser as a whole. Participation is generally determined in the discretion of Sub-Adviser, taking into account factors relevant to the portfolio manager’s contribution to the success of Sub-Adviser. Other Plans and Compensation Vehicles. Portfolio managers may elect to participate in the Sub-Adviser’s 401(k) plan, to which they may contribute a portion of their pre- and post-tax compensation to the plan for investment on a tax-deferred basis. The Sub-Adviser may also choose, from time to time to offer certain other compensation plans and vehicles, such as a deferred compensation plan, to portfolio managers. Summary. As described above, an investment professional’s total compensation is determined through a subjective process that evaluates numerous quantitative and qualitative factors, including the contribution made to the overall investment process. Not all factors apply to each investment professional and there is no particular weighting or formula for considering certain factors. Among the factors considered are: relative investment performance of portfolios (although there are no specific benchmarks or periods of time used in measuring performance); complexity of investment strategies; participation in the investment team’s dialogue; contribution to business results and overall business strategy; success of marketing/business development efforts and client servicing; seniority/length of service with the firm; management and supervisory responsibilities; and fulfillment of the Adviser’s leadership criteria. Table of Contents - SAI 62 Yacktman Asset Management, L.P. Sub-Adviser to the Focused Fund Compensation The portfolio managers are compensated in various forms.Messrs.Yacktman, Subotky, and Wilkins each receives an annual base salary and bonus from the Sub-Adviserandalso have an ownership interest in the Sub-Adviser.As a result, they receive distributions from the Sub-Adviser, which may come from profits generated by the Sub-Adviser. Dimensional Fund Advisors LP Sub-Adviser to the U.S. CORE Equity Fund and International Fund Portfolio managers receive a base salary and bonus.Compensation of a portfolio manager is determined at the discretion of Dimensional and is based on a portfolio manager’s experience, responsibilities, the perception of the quality of his or her work efforts, and other subjective factors. The compensation of portfolio managers is not directly based upon the performance of a fund or other accounts that the portfolio managers manage. Dimensional reviews the compensation of each portfolio manager annually and may make modifications in compensation as the Compensation Committee deems necessary to reflect changes in the market. Each portfolio manager’s compensation consists of the following: o Base salary. Each portfolio manager is paid a base salary.The Sub-Advisor considers the factors described above to determine each portfolio manager’s base salary. o Semi-Annual Bonus. Each portfolio manager may receive a semi-annual bonus. The amount of the bonus paid to each portfolio manager is based upon the factors described above. Portfolio managers may be awarded the right to purchase restricted stock of Dimensional as determined from time to time by Dimensional’s Board of Directors or its delegees. Portfolio managers also participate in benefit and retirement plans and other programs available generally to all employees. In addition, portfolio managers may be given the option of participating in Dimensional’s Long Term Incentive Plan. The level of participation for eligible employees may be dependent on overall level of compensation, among other considerations. Participation in this program is not based on or related to the performance of any individual strategies or any particular client accounts. Russell Investment Management Company Sub-Adviser to the Pension Reserve Funds Portfolio managers are compensated with salaries, bonuses (paid in cash), profit sharing contributions and in some cases participation in a long-term incentive plan. Salaries are fixed annually and are driven by the market place. Compensation is not affected by an increase in fund assets. Bonuses are assessed by senior management, based on the following: · Qualitative measures, such as a portfolio manager’s quality of decisions made for the accounts, contributions to client services efforts and improvement of investment process. · Quantitative measures (fund performance).Portfolio managers receive a quantitative performance assessment score for the funds they manage. The score is predominantly based on 1-year and 3-year measurement horizons. A two-year horizon may be used for a fund that does not have 3 years of performance history.Performance for each fund is equally assessed relative to the fund’s index benchmark and relevant peer group. Fund weightings for each portfolio manager are determined at the beginning of each yearly assessment period and signed off by the asset class chief investment officer. A portfolio manager may be responsible for one or more funds. These funds and the assessment weighting for each fund is recorded in a central system at the beginning of the assessment period. Each fund may have an equal weight, it could be asset weighted, it could be a combination, or it could be a custom set of applicable weights. Importantly, the assessment weighting for each fund is approved by the asset class chief investment officer at the beginning of the assessment period. The central system tracks the performance of the allocations throughout the assessment period and delivers a score at the end to be used in the portfolio manager’s evaluation. Table of Contents - SAI 63 In determining the relevant peer group, senior management assigns the peer group which in their judgment most closely represents the habitat of the fund. The portfolio manager does not choose the peer group. Portfolio manager evaluations, salary and bonus recommendations are conducted and reviewed by the asset class chief investment officer. The compensation committee approves salaries and bonuses after the asset class chief investment officers’ recommendations have been reviewed by the global chief investment officer. Profit sharing contributions are typically made quarterly and are calculated as a percentage of the portfolio manager’s salary. The percentage is fixed and is the same percentage for all employees who receive profit sharing contributions. The long-term incentive plan provides key professionals with future cash payments the value of which is tied to Russell’s financial performance. Awards under the long-term incentive plan are based on expected future contribution to the success of Russell. The assessment of expected future contribution is qualitative in nature and is determined by a portfolio manager’s manager and approved by senior executives. Portfolio managers earning over a specified amount of cash compensation (salary plus bonus) are eligible to participate in the deferred compensation plan which allows the portfolio manager to elect to defer a portion of her/his cash compensation. Deferred amounts earn the return of an asset allocated mix of funds of funds selected by the portfolio manager. The Sub-Adviser believes the compensation to be paid is adequate to attract and retain high caliber professionals and that the proposed compensation structure of the portfolio managers for a fund aligns with the interests of the fund and its shareholders. Securities Owned in the Fund by the Portfolio Manager.As of the date of this SAI, the portfolio managers did not beneficially own any shares of any of the Funds as they had not commenced operations. PROXY VOTING POLICIES AND PROCEDURES The Board has delegated the responsibility for voting proxies relating to portfolio securities held by the Funds to the Adviser as a part of the Adviser’s general management of the Funds, subject to the Board’s continuing oversight.The policy of the Trust is also to adopt the policies and procedures used by the Adviser to vote proxies relating to portfolio securities held by its clients. The following information is a summary of the proxy voting policies and procedures of the Advisor and the Sub-Advisers. Table of Contents - SAI 64 DoubleLine Capital LP Sub-Adviser to the Total Return Fund and Emerging Markets Fund The determination of how to vote proxies relating to portfolio securities is made by the Sub-Adviser pursuant to its written proxy voting policies and procedures (the “Proxy Policy”), which have been adopted pursuant to Rule 206(4)-6 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Proxy Policy also applies to any voting rights and/or consent rights on behalf of the portfolio securities, with respect to debt securities, including but not limited to, plans of reorganization, and waivers and consents under applicable indentures. The Proxy Policy is designed and implemented in a manner reasonably expected to ensure that voting and consent rights are exercised in the best interests of the Funds and their shareholders. Under the Proxy Policy, the Sub-Adviser will review each proxy to determine whether there may be a material conflict between the Sub-Adviser and the Fund. If no conflict exists, the Sub-Adviser will vote the proxy on a case-by-case basis in the best interest of each client under the circumstances, taking into account, but not necessarily being bound by, any recommendation made by any third party vendor that has been engaged by the Sub-Adviser to provide recommendations on the voting of proxies. If a material conflict does exist, the Sub-Adviser will seek to resolve any such conflict in accordance with the Proxy Policy, which seeks to resolve such conflict in the Fund’s best interest by pursuing any one of the following courses of action: (i)convening a committee to assess and resolve the conflict; (ii)voting in accordance with the recommendation of an independent third-party service provider; (iii)voting in accordance with the instructions of the Fund’s Board of Trustees, or any committee thereof; or (iv)not voting the Proxy. In voting proxies, including those in which a material conflict may be determined to exist, the Sub-Adviser may also consider the factors and guidelines included in its Proxy Policy. In certain limited circumstances, particularly in the area of structured finance, the Sub-Adviser may enter into voting agreements or other contractual obligations that govern the voting of shares and, in such cases, will vote any proxy in accordance with such agreement or obligation. In addition, where the Sub-Adviser determines that there are unusual costs and/or difficulties associated with voting a proxy, which more typically might be the case with respect to proxies of non-U.S. issuers, the Sub-Adviser reserves the right to not vote a proxy unless it determines that the potential benefits of voting the proxy exceed the expected cost to the relevant Fund. The Sub-Adviser supervises and periodically reviews its proxy voting activities and implementation of the Proxy Policy. Information about how a Fund voted proxies relating to portfolio securities held during the most recent twelve month period ended June30th is available no later than the following August31st without charge, upon request, by calling 1-800-SYMETRA (1-800-796-3872) and on the SEC’s website at http://www.sec.gov. Yacktman Asset Management, L.P. Sub-Adviser to the Focused Fund General Voting Policy.The Fund has delegated proxy voting decisions on securities held in the Fund’s portfolio to the Sub-Adviser.The Sub-Adviser has adopted a Proxy Voting Policy (the “Proxy Voting Policy”) that sets forth its proxy voting policy and related procedures and guidelines.When the Sub-Adviser votes proxies for the Fund, the Sub-Adviser makes voting decisions consistent with the “economic best interests” of the Fund and reviews each proxy on a case by case basis, with the final decision based on the merits.Consistent with its duty of care the Sub-Adviser monitors proxy proposals just as it monitors other corporate events affecting the companies in which the Fund invest. Table of Contents - SAI 65 Conflict of Interest.There may be instances where the interests of the Sub-Adviser may conflict or appear to conflict with the interests of a Fund.In such situations the Sub-Adviser will, consistent with its duty of care and duty of loyalty, vote the securities in accordance with the Proxy Voting Policy, but only after disclosing any such conflict to the Sub-Adviser’s Board of Directors prior to voting and affording such Fund the opportunity to direct the Sub-Adviser in the voting of such securities. Proxy Voting Records.Information on how the Funds voted proxies relating to their portfolio securities during the most recent twelve-month period ended June 30 is available by calling 1-800-SYMETRA (1-800-796-3872) or on the website of the Securities and Exchange Commission at http://www.sec.gov. Proxy Guidelines.Set forth below are guidelines that the Sub-Adviser uses for voting on specific issues: 1.Routine Matters – The Sub-Adviser will tend to vote with management on most routine matters, although it reserves the right to vote otherwise.A partial list includes: a.Board of Directors; i.Election of Directors; ii.Independence of Directors; iii.Separate offices of Chairperson and Chief Executive Officer; iv.Limiting personal liability; and v.Board’s composition and size. b.Scheduling of annual meetings; c.Appointment of auditors; d.Increase in authorized common stock; e.Reincorporation; f. Employee stock purchase plans; g.Charitable, political, or educational contributions; and h.Business operations in foreign countries. 2.Social, Environmental or Political Proposals – The economic interest of the client is the foremost consideration in the evaluation of these proposals.The Sub-Adviser will tend to vote with management on most of the following issues: a.High-Performance workplace practices; b.Restrictive energy or environmental proposals; c.Restrictions on military contracting; d.Limitations on the marketing of controversial products; and e.Limiting or restricting business in countries as a protest against political and moral practices in those countries. 3.Stockholder Sovereignty – The Sub-Adviser will tend to vote against any proposal that limits stockholder influence on management or adversely affects the potential value to be received by stockholders.Issues in this category would include: a.Confidential proxy voting practices; b.Elimination of cumulative voting; Table of Contents - SAI 66 c.Greenmail; d.“Poison Pills” or “Golden Parachutes”; e.Executive compensation plans that exceed the requirement necessary to attract and retain qualified and skilled managers, that are excessively generous, that lack clear and challenging performance goals or that adversely affect employee productivity and morale; f.The issuance of securities contingent on a corporate reorganization that offers special voting rights, is dilutive, or in general is not designed to enhance stockholder value; and g.Stock option plans. Dimensional Fund Advisors LP Sub-Adviser to the U.S. CORE Equity Fund and International Fund The U.S. CORE Equity Fund and International Fund have delegated the authority to vote proxies for their portfolio securities held to the Sub-Adviser in accordance with the Proxy Voting Policies and Procedures (the “Voting Policies”) and Proxy Voting Guidelines (“Voting Guidelines”) adopted by the Sub-Adviser. The Voting Guidelines are largely based on those developed by Institutional Shareholder Services, Inc. (“ISS”), an independent third party, except with respect to certain matters for which the Sub-Adviser has modified the standard voting guidelines. The Investment Committee at the Sub-Adviser is generally responsible for overseeing the Sub-Adviser’s proxy voting process. The Investment Committee has formed a Corporate Governance Committee composed of certain officers, directors and other personnel of the Sub-Adviser and has delegated to its members authority to (i)oversee the voting of proxies, (ii)make determinations as to how to vote certain specific proxies, (iii)verify the on-going compliance with the Voting Policies, and (iv)review the Voting Policies from time to time and recommend changes to the Investment Committee. The Corporate Governance Committee may designate one or more of its members to oversee specific, ongoing compliance with respect to the Voting Policies and may designate other personnel of the Sub-Adviser to vote proxies on behalf of the Funds, including all authorized traders of the Sub-Adviser. The Sub-Adviser seeks to vote (or refrains from voting) proxies in a manner that the Sub-Adviser determines is in the best interests of the Funds and which seeks to maximize the value of the Funds’ investments. Generally, the Sub-Adviser analyzes proxy statements on behalf of the Funds and instructs the vote (or refrains from voting) in accordance with the Voting Policies and the Voting Guidelines. Since most proxies the Sub-Adviser receives are instructed to be voted in accordance with the Voting Guidelines proxies voted should not result from conflicts of interest. However, the Voting Policies do address the procedures to be followed if a conflict of interest arises between the interests of the Funds, and the interests of the Sub-Adviser or its affiliates. If a Corporate Governance Committee (“Committee”) member has actual knowledge of a conflict of interest and recommends a vote contrary to the Voting Guidelines (or in the case where the Voting Guidelines do not prescribe a particular vote and the proposed vote is contrary to the recommendation of ISS), the Committee member will bring the vote to the Committee which will (a)determine how the vote should be cast keeping in mind the principle of preserving shareholder value, or (b)determine to abstain from voting, unless abstaining would be materially adverse to the interest of the Funds. To the extent the Committee makes a determination regarding how to vote or to abstain for a proxy on behalf of a Fund in the circumstances described in this paragraph, the Sub-Adviser will report annually on such determinations to the Board of Trustees of the Fund. The Sub-Adviserwill usually instruct voting of proxies in accordance with the Voting Guidelines. The Voting Guidelines provide a framework for analysis and decision making, however, the Voting Guidelines do not address all potential issues. In order to be able to address all the relevant facts and circumstances related to a proxy vote, the Sub-Adviserreserves the right to instruct votes counter to the Voting Guidelines if, after a review of the matter, the Sub-Adviserbelieves that the best interests of the Fund would be served by such a vote. In such a circumstance, the analysis will be documented in writing and periodically presented to the Corporate Governance Committee. To the extent that the Voting Guidelines do not cover potential voting issues, the Sub-Adviserwill vote on such issues in a manner that is consistent with the spirit of the Voting Guidelines and that the Sub-Adviserbelieves would be in the best interests of the Funds. Table of Contents - SAI 67 The Sub-Adviser seeks to vote (or refrain from voting) proxies in a manner that the Sub-Adviser determines is in the best interests of a Fund and which seeks to maximize the value of that Fund’s investments. In some cases, the Sub-Adviser may determine that it is in the best interests of a Fund to refrain from exercising proxy voting rights. The Sub-Adviser may determine that voting is not in the best interest of a Fund and refrain from voting if the costs, including the opportunity costs, of voting would, in the view of the Sub-Adviser, exceed the expected benefits of voting. In cases where the Sub-Adviser does not receive a solicitation or enough information within a sufficient time (as reasonably determined by the Sub-Adviser) prior to the proxy-voting deadline, the Sub-Adviser or its services provider may be unable to vote. With respect to non-U.S. securities, it is typically both difficult and costly to vote proxies due to local regulations, customs, and other requirements or restrictions. The Sub-Adviser does not intend to vote proxies of non-U.S. companies if the Sub-Adviser determines that the expected economic costs from voting outweigh the anticipated economic benefit to a Fund associated with voting. The Sub-Adviser intends to make its determination on whether to vote proxies of non-U.S. companies on a portfolio-by-portfolio basis, and generally seeks to implement uniform voting procedures for all proxies of companies in a country. The Sub-Adviser periodically reviews voting logistics, including costs and other voting difficulties, on a portfolio by portfolio and country by country basis, in order to determine if there have been any material changes that would affect the Sub-Adviser’s decision of whether or not to vote. In the event the Sub-Adviser is made aware of and believes an issue to be voted is likely to materially affect the economic value of a Fund, that its vote is reasonably likely to influence the ultimate outcome of the contest, and the expected benefits of voting the proxies exceed the costs, the Sub-Adviser will make every reasonable effort to vote such proxies. The Sub-Adviser and the Fund have retained ISS to provide certain services with respect to proxy voting. ISS provides information on shareholder meeting dates and proxy materials; translates proxy materials printed in a foreign language; provides research on proxy proposals and voting recommendations in accordance with the Voting Guidelines; effects votes on behalf of the Funds; and provides reports concerning the proxies voted (the “Proxy Voting Services”). In addition, the Sub-Adviser may retain the services of supplemental third-party proxy service providers to provide, among other things, research on proxy proposals and voting recommendations for certain shareholder meetings, as identified in the Voting Guidelines. Although the Sub-Adviser retains third-party service providers for proxy issues, the Sub-Adviser remains responsible for proxy voting decisions. In this regard, the Sub-Adviser uses commercially reasonable efforts to oversee the directed delegation to third-party proxy voting service providers, upon which the Sub-Adviser relies to carry out the Proxy Voting Services. In the event that the Voting Guidelines are not implemented precisely as the Sub-Adviser intends because of the actions or omissions of any third party service providers, custodians or sub-custodians or other agents or any such persons experience any irregularities (e.g. misvotes or missed votes), then such instances will not necessarily be deemed by the Sub-Adviser as a breach of the Voting Policies. Information regarding how each of the Funds voted proxies related to its portfolio securities during the 12-month period ended June30 of each year is available, no later than August31 of each year, without charge, (i)upon request, by calling collect: 1-800-SYMETRA (1-800-796-3872) or (ii)on the SEC’s website at http://www.sec.gov. Table of Contents - SAI 68 Russell Investment Management Company Sub-Adviser to the Pension Reserve Funds Unless expressly provided for in a written agreement with a client, the Sub-Adviser does not exercise proxy voting authority over client securities. In cases where the Sub-Adviser has not been expressly delegated proxy voting authority, the Sub-Adviser may take direction from the client or its designee and perform the administrative function of voting any such proxy as directed. Where the Sub-Adviser has expressly been delegated proxy voting authority over client securities or otherwise has proxy voting responsibility, the Sub-Adviser’s proxy voting process is governed by its Proxy Voting Policies and Procedures (the “Policies”).The Policies are reasonably designed to assist the Sub-Adviser in voting proxies in the best interests of its clients. Accordingly, the Policies clarify roles and responsibilities related to Sub-Adviser’s proxy voting process and provide for the resolution of conflicts of interest, maintenance of records and disclosures to clients. The Sub-Adviser has also adopted and implemented written Proxy Voting Guidelines (together with the Policies, the “Guidelines”) that address the manner in which the Sub-Adviser votes proxies in accordance with its clients’ best interests. The Sub-Adviser exercises its proxy voting authority based on its analysis of relevant facts, circumstances and applicable law. The Guidelines are intended to assist the Sub-Adviser in making proxy voting decisions in accordance with the best interests of the Sub-Adviser’s clients, and to enable the Sub-Adviser to resolve any material conflicts of interest between its clients on the one hand, and the Sub-Adviser or its affiliates, on the other. The Guidelines address matters that are commonly submitted to shareholders of a company for voting, including, but not limited to, issues relating to corporate governance, auditors, the board of directors, capital structure, executive and director compensation, and mergers and corporate restructurings. The Guidelines contain more detailed information about the Sub-Adviser’s proxy voting policies as well as procedures with respect to issues upon which the Sub-Adviser may be asked to exercise its proxy voting authority. The Sub-Adviser does not vote proxies related to client securities identified as “to be sold” or that have been sold since its clients no longer have an interest in such securities.The Sub-Adviser implements the Guidelines through the Russell Proxy Committee (the “Committee”) which operates pursuant to a written charter. The Guidelines provide that the Sub-Adviser may exercise its proxy voting authority directly or utilize the services of a third party service provider (the “Proxy Administrator”) to assist in its analysis of voting issues and in the actual voting of proxies, although the Sub-Adviser retains final authority with respect to its exercise of any proxy voting authority. The Sub-Adviser maintains records of all votes cast and other relevant information as may be required by applicable law or regulation. More Information About Proxy Voting The Trust is required to file a Form N-PX, with the Funds’ complete proxy voting record for the 12months ended June 30, no later than August 31 of each year.The Funds’ proxy voting record will be available without charge, upon request, by calling toll-free 1-800-SYMETRA (1-800-796-3872) and on the SEC’s website at www.sec.gov. SERVICE PROVIDERS Fund Administrator, Transfer Agent and Fund Accountant Pursuant to an administration agreement (the “Administration Agreement”), U.S. Bancorp Fund Services, LLC, (“USBFS”) 615 East Michigan Street, Milwaukee, Wisconsin53202, acts as the Administrator to the Funds.USBFS provides certain services to the Funds including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Funds’ independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Funds with applicable laws and regulations, excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV per share and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Funds, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, USBFS does not have any responsibility or authority for the management of the Funds, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares. Table of Contents - SAI 69 Pursuant to the Administration Agreement, as compensation for its services, USBFS receives from each Fund, a combined administration and accounting fee based on the Fund’s current average daily net assets of: seven basis points on the average net assets of the first $5 billion; five basis points on the average net assets of the second $5 billion; and three basis points on the balance of Fund assets, with a minimum annual fee of $15,000 per fund for the first 12 months; $25,000 per fund on the next 12 months; and $40,000 per fund after 24 months.USBFS also is entitled to certain out-of-pocket expenses.USBFS also acts as fund accountant, transfer agent (the “Transfer Agent”) and dividend disbursing agent under separate agreements. Custodian Pursuant to a Custody Agreement between the Trust and U.S. Bank National Association, located at 1555 North River Center Drive, Suite 302, Milwaukee, Wisconsin53212 (the “Custodian”), the Custodian serves as the custodian of each Fund’s assets, holds the Funds’ portfolio securities in safekeeping, and keeps all necessary records and documents relating to its duties.The Custodian is compensated with an asset-based fee plus transaction fees and is reimbursed for out-of-pocket expenses. The Custodian and Administrator do not participate in decisions relating to the purchase and sale of securities by the Funds.The Administrator, Transfer Agent, Custodian and the Funds’ Distributor (as defined below) are affiliated entities under the common control of U.S. Bancorp.The Custodian and its affiliates may participate in revenue sharing arrangements with the service providers of mutual funds in which the Funds may invest. Independent Registered Public Accounting Firm and Legal Counsel Ernst & Young, 220 South Sixth Street, Suite 1400,Minneapolis, Minnesota, 55402 is the independent registered public accounting firm for the Funds, whose services include auditing the Funds’ financial statements and the performance of related tax services. Sutherland Asbill & Brennan LLP, 1275 Pennsylvania Avenue, NW, Washington, D.C. 20004-2415, serves as legal counsel to the Trust.Goodwin and Procter, LLP, 901 New York Avenue, NW Washington, D.C. 20001, serves as independent legal counsel to the Board of Trustees. EXECUTION OF PORTFOLIO TRANSACTIONS Each Sub-Advisory Agreement states that, with respect to the Fund managed by the Sub-Adviser, the Sub-Adviser shall be responsible for broker-dealer selection and for negotiation of brokerage commission rates, provided that the Sub-Adviser shall not direct orders to an affiliated person of the Sub-Adviser without general prior authorization to use such affiliated broker or dealer by the Board.In general, a Sub-Adviser’s primary consideration in effecting a securities transaction will be execution at the most favorable cost or proceeds under the circumstances.In selecting a broker-dealer to execute each particular transaction, a Sub-Adviser may take the following into consideration: the best net price available; the reliability, integrity and financial condition of the broker-dealer; the size of and difficulty in executing the order; and the value of the expected contribution of the broker-dealer to the investment performance of each Fund on a continuing basis.The price to each Fund in any transaction may be less favorable than that available from another broker-dealer if the difference is reasonably justified by other aspects of the portfolio execution services offered. Table of Contents - SAI 70 Subject to such policies as the Adviser and the Board may determine, a Sub-Adviser shall not be deemed to have acted unlawfully or to have breached any duty created by its Sub-Advisory Agreement with a Fund or otherwise solely by reason of its having caused any Fund to pay a broker or dealer that provides (directly or indirectly) brokerage or research services to the Sub-Adviser a commission for effecting a portfolio transaction in excess of the amount of commission another broker or dealer would have charged for effecting that transaction, if the Sub-Adviser determines in good faith that such amount of commission was reasonable in relation to the value of the brokerage and research services provided by such broker or dealer, viewed in terms of either that particular transaction or the Sub-Adviser’s or Adviser’s overall responsibilities with respect to each Fund or other advisory clients.Each Sub-Adviser is further authorized to allocate the orders placed by it on behalf of each Fund to such brokers or dealers who also provide research or statistical material, or other services, to the Trust, the Advisor or any affiliate of either.Such allocation shall be in such amounts and proportions as the Sub-Adviser shall determine.Each Sub-Adviser shall report on such allocations regularly to the Adviser and the Trust, indicating the broker-dealers to whom such allocations have been made and the basis for such allocations. On occasions when a Sub-Adviser deems the purchase or sale of a security to be in the best interest of a Fund as well as other clients of the Sub-Adviser, the Sub-Adviser, to the extent permitted by applicable laws and regulations, may aggregate the securities to be so purchased or sold in order to obtain the most favorable price or lower brokerage commissions and the most efficient execution.In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Sub-Adviser in the manner it considers to be the most equitable and consistent with its fiduciary obligations to each Fund and to such other clients. DISTRIBUTION AGREEMENT The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with Symetra Securities, Inc. (the “Distributor”), pursuant to which the Distributor acts as the Funds’ distributor, provides certain administration services and promotes and arranges for the sale of Fund shares.The offering of the Funds’ shares is continuous.The Distributor is a registered broker-dealer and member of FINRA. The Distribution Agreement has an initial term of up to one year and will continue in effect only if such continuance is specifically approved at least annually by the Board or by vote of a majority of a Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Funds on 60 days’ written notice when authorized either by a majority vote of a Fund’s shareholders or by vote of a majority of the Board, including a majority of the Trustees who are not “interested persons” (as defined in the 1940 Act) of the Trust, or by the Distributor on 60 days’ written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act). CODES OF ETHICS The Trust, the Adviser, Sub-Adviser and the Distributor, as defined below, have each adopted separate Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, access persons of the Adviser, Sub-Adviser and Distributor to invest in securities that may be purchased or held by the Funds. Table of Contents - SAI 71 PORTFOLIO HOLDINGS POLICY The Adviser and the Funds maintain portfolio holdings disclosure policies that govern the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by a Fund.These portfolio holdings disclosure policies have been approved by the Board.Disclosure of each Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. Pursuant to the Trust’s portfolio holdings disclosure policies, information about the Funds’ portfolio holdings is not distributed to any person unless: § The disclosure is required pursuant to a regulatory request, court order or is legally required in the context of other legal proceedings; § The disclosure is made to a mutual fund rating and/or ranking organization, or person performing similar functions, who is subject to a duty of confidentiality, including a duty not to trade on any non-public information; § The disclosure is made to internal parties involved in the investment process, administration, operation or custody of the Funds, including, but not limited to USBFS and the Trust’s Board of Trustees, attorneys, auditors or accountants; § The disclosure is made: (a) in connection with a quarterly, semi-annual or annual report that is available to the public; or (b) relates to information that is otherwise available to the public; or § The disclosure is made with the prior written approval of either the Trust’s Chief Compliance Officer or his or her designee. Certain of the persons listed above receive information about the Funds’ portfolio holdings on an ongoing basis.The Funds believe that these third parties have legitimate objectives in requesting such portfolio holdings information and operate in the best interest of each Fund’s shareholders. These persons include: § A mutual fund rating and/or ranking organization, or person performing similar functions, who is subject to a duty of confidentiality, including a duty not to trade on any non-public information; § Rating and/or ranking organizations, specifically: Lipper; Morningstar; Standard & Poor’s; Bloomberg; Vickers-Stock Research Corporation; Thomson Financial; and Capital-Bridge, all of which currently receive such information between the fifth and tenth business day of the month following the end of a calendar quarter; or § Internal parties involved in the investment process, administration, operation or custody of the Funds, specifically: USBFS; the Trust’s Board of Trustees; and the Trust’s attorneys and independent registered public accounting firm (currently, Sutherland Asbill and Ernst & Young, respectively), all of which typically receive such information after it is generated. Any disclosures to additional parties not described above is made with the prior written approval of either the Trust’s Chief Compliance Officer or his or her designee, pursuant to the Trust’s Policy and Procedures Regarding Disclosure of Portfolio Holdings. Table of Contents - SAI 72 The Chief Compliance Officer or designated officer of the Trust will approve the furnishing of non-public portfolio holdings to a third party only if they consider the furnishing of such information to be in the best interest of a Fund and its shareholders and if no material conflict of interest exists regarding such disclosure between shareholders’ interest and those of the Adviser, Distributor or any affiliated person of the Funds.No consideration may be received by the Funds, the Adviser, Sub-Adviser any affiliate of the Adviser, Sub-Adviser or their employees in connection with the disclosure of portfolio holdings information.The Board receives and reviews annually a list of the persons who receive non-public portfolio holdings information and the purpose for which it is furnished. DETERMINATION OF SHARE PRICE The NAV of a Fund is determined as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (generally 4:00 p.m., Eastern Time), each day the NYSE is open for trading.The NYSE annually announces the days on which it will not be open for trading.It is expected that the NYSE will not be open for trading on the following holidays:New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. NAV is calculated by adding the value of all securities and other assets attributable to a Fund (including interest and dividends accrued, but not yet received), then subtracting liabilities attributable to the Fund (including accrued expenses). Generally, a Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Trust’s valuation committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the valuation committee considers, among other things:(1)the last sales price on the securities exchange, if any, on which a security is primarily traded; (2)the mean between the bid and asked prices; (3)price quotations from an approved pricing service; and (4)other factors as necessary to determine a fair value under certain circumstances. Securities primarily traded in the NASDAQ Global Market® for which market quotations are readily available shall be valued using the NASDAQ® Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.OTC securities which are not traded in the NASDAQ Global Market® shall be valued at the most recent sales price.Securities and assets for which market quotations are not readily available (including restricted securities which are subject to limitations as to their sale) are valued at fair value as determined in good faith under procedures approved by or under the direction of the Board. Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.In order to reflect their fair value, short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. Each Fund’s securities, including ADRs, EDRs and GDRs, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser or Sub-Adviser to be the primary market. Table of Contents - SAI 73 In the case of securities of foreign issuers, the occurrence of certain events after the close of foreign markets, but prior to the time a Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of securities of foreign issuers when foreign markets open on the following business day.If such events occur, a Fund will value securities of foreign issuers at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating a Fund’s NAV in advance of the time the NAV is calculated.The Adviser or Sub-Adviser anticipates that a Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable or are unavailable. An option that is written or purchased by a Fund shall be valued using composite pricing via the National Best Bid and Offer quotes.Composite pricing looks at the last trade on the exchange where the option is traded.If there are no trades for an option on a given business day, as of closing, a Fund will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded.For options where market quotations are not readily available, fair value shall be determined by the Trust’s valuation committee pursuant to policies approved by the Board. All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. ADDITIONAL PURCHASE AND REDEMPTION INFORMATION The information provided below supplements the information contained in the Prospectus regarding the purchase and redemption of Fund shares. Redemptions In-Kind Each Fund may suspend redemption privileges or postpone the date of payment for redeemed shares: (1)during any period that the NYSE is closed or trading on the NYSE is restricted as determined by the SEC; (2)during any period when an emergency exists, as defined by the SEC, as a result of which it is not reasonably practicable for the Fund to dispose of securities it owns or to fairly determine the value of its assets; and (3)for such other periods as the SEC may permit. If the Adviser determines that it would be detrimental to the best interests of the remaining shareholders of a Fund to make payment wholly or partly in cash, the Fund may pay the redemption price in whole or in part by a distribution in kind of readily marketable securities held by the Fund in lieu of cash in conformity with applicable rules of the SEC.Investors may incur brokerage charges on the sale of such securities received in payment of redemptions. The Funds do not charge redemption fees.Shares redeemed may be worth more or less than what was paid for them, depending on the market value of the securities held by the Fund. DISTRIBUTIONS AND TAX INFORMATION Federal Tax Status of the Funds The following discussion of the federal tax status of the Funds is a general and abbreviated summary based on tax laws and regulations in effect on the date of this statement of additional information. Tax law is subject to change by legislative, administrative or judicial action. This is a general discussion only and does not constitute tax advice. Table of Contents - SAI 74 Qualification as Regulated Investment Company Each Fund is treated as a separate taxpayer for federal income tax purposes. The Company intends for each Fund to elect to be treated as a regulated investment company under Subchapter M of Chapter 1 of the Internal Revenue Code of 1986, as amended (the “Code”) and to qualify as a regulated investment company each year. If a Fund distributes to its shareholders at least 90% of its investment company taxable income (including for this purpose its net ordinary investment income and realized net short-term capital gains) and 90% of its tax-exempt interest income (reduced by certain expenses) (the “90% distribution requirement”), and meets the other qualification requirements for a regulated investment company, then under the provisions of Subchapter M of the Code the Fund generally should have little or no liability for federal income taxes. In particular, a Fund will not be subject to federal income tax on the portion of its investment company taxable income and net capital gain (i.e., realized net long-term capital gain in excess of realized net short-term capital loss) it distributes to shareholders (or treats as having been distributed to shareholders). Each Fund generally will endeavor to distribute (or treat as deemed distributed) to shareholders all of its investment company taxable income and its net capital gain, if any, for each taxable year so that it will not incur federal income taxes on its earnings. A Fund must meet several requirements to maintain its status as a regulated investment company. These requirements include the following: (1)at least 90% of its gross income for each taxable year must be derived from (a)dividends, interest, payments with respect to loaned securities, gains from the sale or disposition of securities (including gains from related investments in foreign currencies), and other income (including gains from options, futures or forward contracts) derived with respect to its business of investing in such securities or currencies, and (b)net income derived from an interest in a “qualified publicly traded partnership”; and (2)at the close of each quarter of the Fund’s taxable year, (a)at least 50% of the value of the Fund’s total assets must consist of cash, cash items, securities of other regulated investment companies, U.S. Government securities and other securities (provided that no more than 5% of the value of the Fund may consist of such other securities of any one issuer, and the Fund may not hold more than 10% of the outstanding voting securities of any issuer), and (b)the Fund must not invest more than 25% of its total assets in the securities of any one issuer (other than U.S. Government securities or the securities of other regulated investment companies), the securities of two or more issuers that are controlled by the Fund and that are engaged in the same or similar trades or businesses or related trades or businesses, or the securities of one or more “qualified publicly traded partnerships.” Distributions to Avoid Federal Excise Tax A regulated investment company generally must distribute in each calendar year an amount equal to at least the sum of: (1)98% of its ordinary taxable income for the year, (2)98.2% of its capital gain net income for the 12 months ended on October31 of that calendar year, and (3)any ordinary income or net capital gain income not distributed for prior years (the “excise tax avoidance requirements”). To the extent that a regulated investment company fails to do this, it is generally subject to a 4% nondeductible federal excise tax on undistributed earnings. However, the excise tax does not apply to a regulated investment company, such as a Fund, whose only shareholders during the year are segregated asset accounts of life insurance companies supporting variable life insurance contracts or variable annuity contracts, or parties that contributed in aggregate $250,000 or less in seed money to the Fund. The Funds are therefore not subject to the excise tax. Section817(h) Diversification Requirements Each Fund also intends to comply with Section817(h) of the Code and the regulations issued thereunder, which impose certain investment diversification requirements on life insurance companies’ separate accounts that are used to support variable life insurance contracts and variable annuity contracts. A separate account may meet these requirements by investing solely in the shares of a regulated investment company registered under the 1940 Act as an open-end management investment company (such as the Funds) provided that such regulated investment company satisfies the diversification requirements (as well as certain other requirements) of Section817(h) of the Code and the regulations issued thereunder. These requirements are in addition to the diversification requirements of Subchapter M and of the 1940 Act, and may affect the securities in which a Fund may invest. In order to comply with future requirements of Section817(h) (or related provisions of the Code), a Fund may be required, for example, to alter its investment objectives. Table of Contents - SAI 75 The Section817(h) requirements place certain limitations on the assets of each separate account (or underlying regulated investment company) that may be invested in securities of a single issuer. Specifically, the regulations provide that, except as permitted by a “safe harbor” described below, as of the end of each calendar quarter, or within 30 days thereafter: • no more than 55% of a Fund’s total assets may be represented by any one investment • no more than 70% by any two investments • no more than 80% by any three investments • no more than 90% by any four investments Section817(h) provides, as a safe harbor, that a separate account (or underlying regulated investment company) will be treated as being adequately diversified if the diversification requirements under Subchapter M are satisfied and no more than 55% of the value of the account’s total assets are cash and cash items, government securities, and securities of other regulated investment companies. For purposes of Section817(h), all securities of the same issuer, all interests in the same real property project, and all interests in the same commodity are treated as a single investment. In addition, each U.S. Government agency or instrumentality is treated as a separate issuer, while the securities of a particular foreign government and its agencies, instrumentalities, and political subdivisions are considered securities issued by the same issuer. Compliance with Applicable Requirements If for any taxable year a Fund fails to qualify as a regulated investment company or fails to satisfy the 90% distribution requirement, then all of its taxable income becomes subject to federal, and possibly state, income tax at regular corporate rates (without any deduction for distributions to its shareholders). In addition, if for any taxable year a Fund fails to qualify as a regulated investment company, owners of variable life insurance contracts and variable annuity contracts who have indirectly invested in the Fund might be taxed currently on the investment earnings under their contracts and thereby lose the benefit of tax deferral. Likewise, if a Fund fails to comply with the diversification (or other) requirements of Section817(h) of the Code and the regulations thereunder, owners of variable life insurance contracts and variable annuity contracts who have indirectly invested in the Fund would be taxed on the investment earnings under their contracts and thereby lose the benefit of tax deferral. Accordingly, compliance with the above requirements is carefully monitored by the Funds’ Adviser and Sub-Advisers and each Fund intends to comply with these requirements as they exist or as they may be modified from time to time. Compliance with the tax requirements described above may result in lower total return for a Fund than would otherwise be the case, since, to comply with the above requirements, the investments utilized (and the time at which such investments are entered into and closed out) may be different from what the Fund’s Adviser and Sub-Advisers might otherwise select. Table of Contents - SAI 76 Investments in Securities of Foreign Issuers Investment income received from sources within foreign countries, or capital gains earned by a Fund investing in securities of foreign issuers, may be subject to foreign income taxes withheld at the source. In this regard, withholding tax rates in countries with which the United States does not have a tax treaty are often as high as 35% or more. The United States has entered into tax treaties with many foreign countries that may entitle a Fund to a reduced rate of tax or exemption from tax on this related income and gains. The effective rate of foreign tax cannot be determined at this time since the amount of a Fund’s assets to be invested within various countries is not now known. The Company intends that each Fund will operate so as to qualify for applicable treaty-reduced rates of tax. If a Fund acquires stock in certain foreign corporations that receive at least 75% of their annual gross income from passive sources (such as interest, dividends, rents, royalties or capital gain) or hold at least 50% of their total assets in investments producing such passive income (“passive foreign investment companies”), that Fund could be subject to federal income tax and additional interest charges on “excess distributions” received from such companies or gain from the sale of stock in such companies, even if all income or gain actually received by the Fund is timely distributed to its shareholders. The Fund would not be able to pass through to its shareholders any credit or deduction for such a tax. Certain elections may, if available, ameliorate these adverse tax consequences, but any such election may require the applicable Fund to recognize taxable income or gain without the concurrent receipt of cash. Any Fund that acquires stock in foreign corporations may limit and/or manage its holdings in passive foreign investment companies to minimize its tax liability. Foreign exchange gains and losses realized by a Fund in connection with certain transactions involving non-dollar debt securities, certain foreign currency futures contracts, foreign currency option contracts, foreign currency forward contracts, foreign currencies, or payables or receivables denominated in a foreign currency are subject to Code provisions that generally treat such gains and losses as ordinary income and losses and may affect the amount, timing and character of distributions to shareholders. Any such transactions that are not directly related to a Fund’s investment in securities (possibly including speculative currency positions or currency derivatives not used for hedging purposes) could, under future Treasury regulations, produce income not among the types of “qualifying income” from which the Fund must derive at least 90% of its annual gross income. Investments with Original Issue Discount Each Fund that invests in certain payment-in-kind instruments, zero coupon securities or certain deferred interest securities (and, in general, any other securities with original issue discount or with market discount if the Fund elects to include market discount in current income) must accrue income on such investments prior to the receipt of the corresponding cash. However, because each Fund must meet the 90% distribution requirement to qualify as a regulated investment company, a Fund may have to dispose of its portfolio investments under disadvantageous circumstances to generate cash, or may have to leverage itself by borrowing the cash, to satisfy distribution requirements. Options, Futures, and Swaps A Fund’s transactions in options contracts and futures contracts are subject to special provisions of the Code that, among other things, may affect the character of gains and losses realized by the Fund (that is, may affect whether gains or losses are ordinary or capital), accelerate recognition of income to the Fund and defer losses of the Fund. These rules (1)could affect the character, amount and timing of distributions to shareholders of a Fund, (2)could require the Fund to “mark to market” certain types of the positions in its portfolio (that is, treat them as if they were closed out) and (3)may cause the Fund to recognize income without receiving cash with which to make distributions in amounts necessary to satisfy the 90% distribution requirement and the excise tax avoidance requirements described above. To mitigate the effect of these rules and prevent disqualification of a Fund as a regulated investment company, the Company seeks to monitor transactions of each Fund, seeks to make the appropriate tax elections on behalf of each Fund and seeks to make the appropriate entries in each Fund’s books and records when the Fund acquires any option, futures contract or hedged investment. Table of Contents - SAI 77 The federal income tax rules applicable to interest rate swaps, caps and floors are unclear in certain respects, and a Fund may be required to account for these transactions in a manner that, in certain circumstances, may limit the degree to which it may utilize these transactions. Investor Taxation Under current law, owners of variable life insurance contracts and variable annuity contracts and employee benefit plan participants who are indirectly invested in a Fund generally are not subject to federal income tax on Fund earnings or distributions or on gains realized upon the sale or redemption of Fund shares until they are withdrawn from the contract or plan. For information concerning the federal income tax consequences to the owners of variable life insurance contracts and variable annuity contracts, see the prospectuses for such contracts. For information concerning the federal income tax consequences to plan participants, see the summary plan description or contact your plan administrator. ANTI-MONEY LAUNDERING PROGRAM The Trust has established an Anti-Money Laundering Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program. Procedures to implement the Program include, but are not limited to, determining that the Funds’ Distributor and Transfer Agent have established proper anti-money laundering procedures, reporting suspicious and/or fraudulent activity, checking shareholder names against designated government lists, including Office of Foreign Asset Control (“OFAC”), and a complete and thorough review of all new opening account applications.The Trust will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. GENERAL INFORMATION The Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest and to divide or combine the shares into a greater or lesser number of shares without thereby changing the proportionate beneficial interest in a Fund.Each share represents an interest in a Fund proportionately equal to the interest of each other share.Upon a Fund’s liquidation, all shareholders would share pro rata in the net assets of the Fund available for distribution to shareholders. Expenses of the Trust which are not attributable to a specific series or class are allocated among all the series in a manner believed by management of the Trust to be fair and equitable.Shares have no pre-emptive or conversion rights.Shares, when issued, are fully paid and non-assessable, except as set forth below. As an investment company organized as a Delaware statutory trust, the Trust is not required to hold annual shareholders’ meetings.The Board will, however, call a meeting of the holders of one or more series of shares, or of all of the Trust’s shareholders, as applicable, whenever the 1940 Act requires shareholder action in connection with one or more of the following:(1) election of trustees, (2) approval of the management agreement, (3) approval of a subadvisory agreement as to which Roszel Advisors and the Trust do not have appropriate exemptions from the 1940 Act shareholder approval requirements, (4) ratification of selection of independent accountants, (5) approval of an underwriting agreement, or (6) reorganization or termination of a Fund or the Trust.The Secretary of the Trust is required to call a meeting of shareholders if requested to do so by a majority of the Board or, subject to certain conditions, by the written request of the holders of 10% or more of the votes entitled to be cast on a matter. Table of Contents - SAI 78 On any matter submitted to a vote of shareholders, each shareholder is entitled to one vote for each dollar (and fractional vote for each fraction of a dollar) of net asset value standing in such shareholder’s name on the books of each series in which such shareholder owns shares entitled to vote.Except for the election of trustees and any matter for which the 1940 Act requires a “majority of outstanding voting securities”, any matter on which shareholders vote is approved by the affirmative vote of a majority of the votes cast at a meeting of the shareholders at which a quorum is present.The presence, in person or by proxy, of shareholders entitled to cast at least thirty percent (30%) of the votes entitled to be cast on any matter constitutes a quorum as to such matter.Trustees may be elected by a plurality of votes entitled to be cast.Shares do not have cumulative voting rights.Accordingly, the holders of more than 50% of the shares of the Trust voting for the election of trustees can elect all of the trustees of the Trust if they choose to do so, and in such event the holders of the remaining shares would not be able to elect any trustees. Matters in which the interests of all the Funds are substantially identical (such as the election of trustees or the approval of independent public accountants) are voted on by all shareholders without regard to the separate Funds.Matters that affect all or several Funds, but where the interests of the Funds are not substantially identical (such as approval of the investment management agreement) are voted on separately by the shareholders of each Fund for their Fund.Matters affecting only one Fund (such as a change in its fundamental investment restrictions), are voted on separately by the shareholders of that Fund. Symetra Life Insurance Company (“Symetra”) and separate accounts of Symetra hold Fund shares on behalf of owners of variable contracts. Pursuant to current interpretations of the 1940 Act, Symetra intends to solicit instructions from such variable contract owners as to how to vote shares held to support their contracts and intend to vote such shares in accordance with timely receipt of such instructions. Symetra intends to vote shares it holds directly, as well as shares held in its separate accounts for which it does not receive timely instructions, in the same proportion as those shares for which voting instructions are received. The Declaration of Trust also provides that the Trust shall maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, Trustees, officers, employees and agents covering possible tort and other liabilities. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance existed and the Trust itself was unable to meet its obligations. Rule 18f-2 under the 1940 Act provides that as to any investment company which has two or more series outstanding and as to any matter required to be submitted to shareholder vote, such matter is not deemed to have been effectively acted upon unless approved by the holders of a “majority” (as defined in the Rule) of the voting securities of each series affected by the matter.Such separate voting requirements do not apply to the election of Trustees or the ratification of the selection of accountants.The Rule contains special provisions for cases in which an advisory contract is approved by one or more, but not all, series.A change in investment policy may go into effect as to one or more series whose holders so approve the change even though the required vote is not obtained as to the holders of other affected series. Table of Contents - SAI 79 FINANCIAL STATEMENTS Investors in each Fund will be informed of the Fund’s progress through periodic reports.Financial statements certified by an independent registered public accounting firm will be submitted to shareholders at least annually.Since the Funds had not commenced operations as of the date of this SAI, no financial statements are available. Table of Contents - SAI 80 APPENDIX A Corporate Bond Ratings Moody’s Investors Service, Inc. Aaa: Bonds which are rated Aaa are judged to be of the best quality.They carry the smallest degree of investment risk and are generally referred to as “gilt edge.”Interest payments are protected by a large or by an exceptionally stable margin and principal is secure.While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa: Bonds which are rated Aa are judged to be of high quality by all standards.Together with the Aaa group they comprise what are generally known as high grade bonds.They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuations or protective elements may be of greater amplitude or there may be other elements present which make long-term risks appear somewhat larger than in Aaa securities. A: Bonds which are rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations.Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa: Bonds which are rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured.Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time.Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba: Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured.Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future.Uncertainty of position characterizes bonds in this class. B: Bonds which are rated B generally lack characteristics of the desirable investment.Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa: Bonds which are rated Caa are of poor standing.Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca: Bonds which are rated Ca represent obligations which are speculative in a high degree.Such issues are often in default or have other marked shortcomings. C: Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospectus of ever attaining any real investment standing.Moody’s applies numerical modifiers, 1, 2 and 3 in each generic rating classification from Aa through B in its corporate bond rating system.The modified 1 indicates that the security ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. Table of Contents - SAI 81 Standard & Poor’s Ratings Group AAA: Bonds rated AAA are highest grade debt obligations.This rating indicates an extremely strong capacity to pay principal and interest. AA: Bonds rated AA also qualify as high-quality debt obligations.Capacity to pay principal and interest is very strong, and in the majority of instances they differ from AAA issues only in small degree. A: Bonds rated A have a strong capacity to pay principal and interest, although they are more susceptible to the adverse effects of changes in circumstances and economic conditions. BBB: Bonds rated BBB are regarded as having an adequate capacity to pay principal and interest.Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay principal and interest for bonds in this category than for bonds in the A category. BB, B, CCC, CC, C: Bonds rated BB, B, CCC, CC and C are regarded on balance as predominantly speculative with respect to capacity to pay interest and repay principal BB indicates the least degree of speculation and C the highest.While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposure to adverse conditions. BB: Bonds rated BB have less near-term vulnerability to default than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to inadequate capacity to meet timely interest and principal payments.The BB rating category is also used for debt subordinated to senior debt that is assigned an actual or implied BBB- rating. B: Bonds rated B have a greater vulnerability to default but currently have the capacity to meet interest payments and principal repayments.Adverse business, financial, or economic conditions will likely impair capacity or willingness to pay interest and repay principal.The B rating category is also used for debt subordinated to senior debt that is assigned an actual or implied BB or BB-rating. CCC: Bonds rated CCC have a currently identifiable vulnerability to default and are dependent upon favorable business, financial, and economic conditions to meet timely payment of interest and repayment of principal.In the event of adverse business, financial, or economic conditions, it is not likely to have the capacity to pay interest and repay principal.The CCC rating category is also used for debt subordinated to senior debt that is assigned an actual or implied B or B- rating. CC: The rating CC typically is applied to debt subordinated to senior debt which is assigned an actual or implied CCC- debt rating.The C rating may be used to cover a situation where a bankruptcy petition has been filed, but debt service payments are continued. CI: The rating CI is reserved for income bonds on which no interest is being paid. D: Bonds rated D are in payment default.The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless S&P believes that such payments are jeopardized. Plus (+) or Minus (-): The ratings from AA to CCC may be modified by the addition of a plus or minus sign to show relative standing with the major categories. Table of Contents - SAI 82 APPENDIX B Commercial Paper Ratings Moody’s Investors Service, Inc. Prime-1Issuers (or related supporting institutions) rated “Prime-1” have a superior ability for repayment of senior short-term debt obligations.“Prime-1” repayment ability will often be evidenced by many of the following characteristics: leading market positions in well-established industries, high rates of return on funds employed, conservative capitalization structures with moderate reliance on debt and ample asset protection, broad margins in earnings coverage of fixed financial charges and high internal cash generation, and well-established access to a range of financial markets and assured sources of alternate liquidity. Prime-2Issuers (or related supporting institutions) rated “Prime-2” have a strong ability for repayment of senior short-term debt obligations.This will normally be evidenced by many of the characteristics cited above but to a lesser degree.Earnings trends and coverage ratios, while sound, will be more subject to variation.Capitalization characteristics, while still appropriate, may be more affected by external conditions.Ample alternative liquidity is maintained. Standard & Poor’s Ratings Group A-1This highest category indicates that the degree of safety regarding timely payment is strong.Those issues determined to possess extremely strong safety characteristics are denoted with a plus (+) sign designation. A-2Capacity for timely payment on issues with this designation is satisfactory.However, the relative degree of safety is not as high as for issues designated “A-1”. Table of Contents - SAI 83
